   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 1 of 26 PageID #: 18




                                      ATTACHMENT 1

DEFENDANTS AND THEIR PLACE OF BUSINESS

F & E Maintenance Inc, 151 S Service Rd # 336, Jamaica, NY 11430-1205;
F & F Roofing Co, 315 Jericho Tpke, Floral Park, NY 11001-2218;
F & S General Construction Inc., 245 Newkirk Ave,Brooklyn,NY,11230;
F C Sturtevant Co, Po Box 607, Bronxville, NY 10708-0607;
F Chau & Assoc Llp, 130 Woodbury Rd, Woodbury, NY 11797-1409;
F D R Svc Corp, 44 Newmans Ct, Hempstead, NY 11550-4815;
F I Electric, Po Box 21876,Brooklyn,NY,11202;
F M Brush Co Inc, 7002 72nd Pl, Glendale, NY 11385-7307;
F X Fowle Architects, 22 W 19th St # 11, New York, NY 10011-4204;
F&T Group, 136-20 38th Ave 12th Floor, Flushing, NY 11354-4113;
F. Schumacher And Co., 79 Madison Ave, Fl 15, New York, NY 10016;
F.I. Electrical Corp, 32 Court St,Suite 701,Brooklyn Heights,NY,11201;
Fab-Con Machinery Devmnt Corp, 75 Channel Dr, Port Washington, NY 11050-2216;
Fabiani Cohen & Hall Llp, 570 Lexington Ave # 4, New York, NY 10022-6945;
Fabric Resources Ltd, 9 Park Pl # 2, Great Neck, NY 11021-5034;
Factory 360, 120 5th Ave # 8, New York, NY 10011-5612;
Factory Pr LLC, 263 11th Ave # 6, New York, NY 10001-1219;
Facts On File, Inc., 132 W 31st St, Fl 17, New York, NY 10001;
Faculty Practice Assoc, 1450 Madison Ave, New York, NY 10029-6508;
Fader, 71 W 23rd St # 1300, New York, NY 10010-3540;
Fagenson & Puglisi, 450 Fashion Ave # 704, New York, NY 10123-0704;
Fahrenheit 212 LLC, 79 5th Ave, Fl 2, New York, NY 10003;
Fair Way Plbg & Htg-Cooling, 11604 Atlantic Ave, S Richmond Hill, NY 11419-1204;
Faircom New York, 12 W 27th St # 13, New York, NY 10001-6903;
Fairdinkum Consulting, 15 E 32nd St # 9, New York, NY 10016-5570;
Fairfax & Sammons Architects, 156 E 36th St, New York, NY 10016-3504;
Fairfield Refrigeration And Cooling Equi, 147 Lincoln Ave Apt 3b,Bronx,NY,10454;
Faith Construction Inc, 16 Stewart St Brooklyn, NY 11207;
Faithful+Gould, Inc., 10 E 40th St, Fl 13, New York, NY 10016;
Falcon Electrical Contracting Corp, 159 20th St, Brooklyn, NY 11232-1110;
Falcone's Cookie Land Ltd, 1632 61st St, Brooklyn, NY 11204-2109;
Falconhead Capital, LLC, 527 Madison Ave, Fl 10, New York, NY 10022;
Falidas Associates, 25-15 Queens Plz N, Long Island City, NY 11101-4016;
Fames Chocolate, 630 Flushing Ave # 203, Brooklyn, NY 11206-5026;
Families On The Move Of Nyc, Inc., 358 Saint Marks Pl, Fl 3, Staten Island, NY 10301;
Family & Salute Magazines, 69 E Jericho Tpke # 102, Mineola, NY 11501-3198;
Family And Children's Assn, 100 E Old Country Rd, Ste 12, Mineola, NY 11501;
Family Care Certified Services Of Nassau, 50 Clinton St, Ste 601, Hempstead, NY 11550;
Family Center For Autism, Po Box 8165, Garden City, NY 11530-8165;
Family Health Assoc, 201 E 87th St # 16j, New York, NY 10128-3215;
Family Health Ctr Ntwrk-Luth, 514 49th St, Brooklyn, NY 11220-2010;
Family Home Improvement Corp, 434 Elmont Rd, Elmont, NY 11003-3529;
Family Medical Practice, 255 Eastern Pkwy # A, Brooklyn, NY 11238-6302;




                                             18
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 2 of 26 PageID #: 19




Family Residence, 97 Carole Ct, Massapequa, NY 11758-5668;
Family Services Network Of New York, 1420 Bushwick Ave, Brooklyn, NY 11207;
Fancy Foods Inc, B12 Hunts Point Co Op Mkt, Bronx, NY 10474;
Fanning Electric Co Inc, 55 Central Ave, Ossining, NY 10562;
Far Rockaway Treatment Ctr, 1600 Central Ave # 2, Far Rockaway, NY 11691-4008;
Farenga Brothers Funeral Hm, 920 Allerton Ave, Bronx, NY 10469-4202;
Farfield Co, 207 W 25th St, New York, NY 10001-7119;
Farkouh Furman & Faccio, 460 Park Ave # 12, New York, NY 10022-1906;
Farley Sales Installations Inc, 1180-9 Lincoln Ave Holbrook, NY 11741;
Farmingdale Senior High School, 150 Lincoln St, Farmingdale, NY 11735-5799;
Farragut Builders Ii Inc., 1416 Troy Ave,Brooklyn,NY,11203;
Farrand Control Div, 99 Wall St, Valhalla, NY 10595-1462;
Farrell Fritz Pc, 400 Rxr Plz, Uniondale, NY 11556;
Fashion Avenue News Magazine, 1501 Broadway # 12, New York, NY 10036-5505;
Fashion Institute Of Technolog, C/O Larry Barron, Deputy General Counsel, 6 Skyline Dr,,
Hawthorne, NY 10532,;
Fashion Market Magazine Group, 617 W 46th St, New York, NY 10036-1906;
Fat Cat, 75 Christopher St # 1, New York, NY 10014-4236;
Fathom Communications, 300 Park Ave # 12, New York, NY 10022-7419;
Fauna Food Corp, 5010 Kneeland St, Elmhurst, NY 11373-3732;
Faust Goetz Schenker Blee Llp, 2 Rector St # 20, New York, NY 10006-1899;
Favorite Plastics, 1465 Utica Ave, Brooklyn, NY 11234-1108;
Fax On File, 132 W 31st St # 17, New York, NY 10001-3406;
Faxa Inc., 1 Madison St Ste B, East Rutherford, NJ 07073-1679;
Fay Kaplun & Marcin Llp, 150 Broadway # 702, New York, NY 10038-4353;
Fazio Construction, 5841 63rd St, Flushing, NY 11378-2814;
Faztec Industries Inc, 200-220 Bloomfield Avenue Staten Island, NY 10314;
Fcb Worldwide, Inc., 100 W 33rd St, Fl 5, New York, NY 10001;
Fcs Group LLC, 25 Hutcheson Pl, Lynbrook, NY 11563-2738;
Fda, 15815 Liberty Ave, Jamaica, NY 11433;
Fdm Group, Inc., 14 Wall St, Fl 31, New York, NY 10005;
Fedcap, 633 3rd Ave, Fl 6, New York, NY 10017;
Feder Kaszovitz Llp, 845 3rd Ave # 1100, New York, NY 10022-6624;
Federal Aviation Admin, 1515 Stewart Ave, Westbury, NY 11590-6612;
Federal Defender Of New York, 52 Duane St, Fl 10, New York, NY 10007;
Federal Defenders, 300 Cadman Plz W # 16, Brooklyn, NY 11201-3226;
Federal Express Corporation, 1 Penn Plz, Fl 26, New York, NY 10011;
Federal Home Loan Bank Of New York, 101 Park Ave, Fl 5, New York, NY 10168;
Federal Reserve, 33 Liberty St, New York, NY 10045;
Federal Yellow Book, 1407 Broadway # 318, New York, NY 10018-3853;
Fedex Corporation, 1 Penn Plz, Fl 26, New York, NY 10011;
Fegs, 2 Park Ave, Fl 20, New York, NY 10016;
Feinstein Iron Works Inc, 990 Brush Hollow Rd, Westbury, NY 11590-1783;
Felix Storch Inc, 770 Garrison Ave, Bronx, NY 10474-5603;
Feminist Press, 695 Park Ave, New York, NY 10065-5024;
Fenestra America LLC, 5300 Kings Hwy, Brooklyn, NY 11234-1016;
Fensterstock & Partners Llp, 275 W 96th St # 15g, New York, NY 10025-6268;




                                          19
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 3 of 26 PageID #: 20




Fenway Golf Club Inc, Po Box 7, Scarsdale, NY 10583-0007;
Ferber Chan Esner & Coller, 60 E 42nd St # 2050, New York, NY 10165-0027;
Ferguson & Shamamian Archt, 270 Lafayette St # 300, New York, NY 10012-3327;
Ferrara Bakery & Cafe, 195 Grand St, New York, NY 10013-3717;
Ferraro & Wyatt, 415 Madison Ave # 19, New York, NY 10017-7948;
Ferrell Calvillo Communication, 170 John St # 3d, New York, NY 10038-3505;
Ferro Kuba Mangano Skylyar Pc, 321 Broadway # 400, New York, NY 10007-3639;
Ferrod Associates Inc, Po Box 930, Wantagh, NY 11793-0930;
Fetal Evaluation, 1000 10th Ave # 11a, New York, NY 10019-1147;
Fetner Properties, 675 Third Avenue, Suite 2800, New York, NY 10017;
Fgi Corp, 1901 Amethyst St Bronx, NY 10462;
Fgph Corp, 5442 46th St, Maspeth, NY 11378-1036;
Fhi 360, 71 5th Ave # 6, New York, NY 10003-3004;
Fiberall Corp, 449 Sheridan Blvd, Inwood, NY 11096-1203;
Fiberwave Technologies, 140 58th St # 6e, Brooklyn, NY 11220-2524;
Fiction Magazine, 94 Bowery, New York, NY 10013-4888;
Fidelis Care, 9525 Queens Blvd, Fl 10, Rego Park, NY 11374;
Fidelis Contracting, Inc., 300 Northern Blvd, Great Neck, NY 11021-4818;
Fidelus Technologies, 240 W 35th St # 6, New York, NY 10001-2506;
Fiducial, 1370 Avenue Of The Americas, Fl 31, New York, NY 10019;
Fiduciary Trust Company Intern, 600 5th Ave, Bsmt, New York, NY 10020;
Fiedler Co Inc, 91 Bruckner Blvd, Bronx, NY 10454-4513;
Fiedlis Contracting Inc., 300 Northern Blvd. Great Neck, NY 11021;
Field Library, 4 Nelson Ave, Peekskill, NY 10566;
Field Thomas, 180 Maiden Ln # 39, New York, NY 10038-4925;
Fieldston Clothes Inc, 1407 Broadway # 10, New York, NY 10018-5100;
Fieldstone Lodge, 666 Kappock St, Bronx, NY 10463-7798;
Fieldvision Services Inc, 1120 37th Ave, Long Island City, NY 11101-6027;
Fiera Capital Inc., 375 Park Ave, Fl 8, New York, NY 10152;
Fifth Avenue Counseling Ctr, 5 E 17th St # 2, New York, NY 10003-1949;
Fifth Avenue Digital, 315 W 36th St # 2, New York, NY 10018-6643;
Fig Press, 64 Quarry Ln, Bedford, NY 10506-1539;
Figliulo & Partners, 628 Broadway # 500, New York, NY 10012-2613;
Filco Carting Corp., 197 Snediker Ave, Brooklyn, NY 11207;
File Stream Inc, Po Box 93, Glen Head, NY 11545-0093;
Film Movement LLC, 237 W 35th St # 604, New York, NY 10001-1951;
Film Payroll Svc, 30 W 22nd St # 5, New York, NY 10010-5893;
Film Rise, 220 36th St # 78, Brooklyn, NY 11232-2426;
Fin & Brew, 5 John Walsh Blvd # 8, Peekskill, NY 10566-5308;
Final Cut Usa, 118 W 22nd St # 7, New York, NY 10011-2416;
Final Frame, 150 W 22nd St # 3, New York, NY 10011-6560;
Final Push Construction Inc, 1205 Manhattan Ave # 315, Brooklyn, NY 11222-6155;
Finance, 10134 120th St, S Richmond Hl, NY 11419;
Financial Clinic The, 115 W 30th St, Rm 702, New York, NY 10001;
Financial Information Forum, 11 Hanover Sq # 14, New York, NY 10005-2854;
Financial Press Corp, 125 Broad St # 5, New York, NY 10004-2440;
Finback Brewery, 7801 77th Ave, Glendale, NY 11385-7518;




                                           20
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 4 of 26 PageID #: 21




Fine Communications, 389 8th Ave # 6, New York, NY 10001-4806;
Fine Sheer Industries Inc, 350 5th Ave # 4710, New York, NY 10118-5096;
Fine Star Electric, 10132 101st St, Ozone Park, NY 11416-2616;
Finest Air Inc, 11902 23rd Ave, College Point, NY 11356-2506;
Finish Line Collision Inc, 21 Railroad Ave, Valley Stream, NY 11580-6030;
Finishing Trade, 4515 36th St, Long Island City, NY 11101-1821;
Finivation Software, 500 5th Ave # 1500, New York, NY 10110-1501;
Finn Partners, Inc., 301 E 57th St, Fl 4, New York, NY 10022;
Finsbury Solutions, 545 8th Ave # 401, New York, NY 10018-4341;
Finsoft Consultants, 545 8th Ave # 930, New York, NY 10018-4335;
Fire Alarm Electrical Corp, 68 Jay St Ste 307 Brooklyn, NY 11201;
Fire Hydrant Parts Brooklyn, NY, 11220;
Firmenich Inc, 625 Madison Ave # 17, New York, NY 10022-1851;
Firmenich Incorporated, 625 Madison Ave, Fl 17, New York, NY 10022;
First American International Bank, 5503 8th Ave, Brooklyn, NY 11220;
First Amern Title Ins Co Of NY, 633 3rd Ave, Fl 16r, New York, NY 10017;
First Class Management Co, 10808 52nd Ave Fl 2,Corona,NY,11368;
First Construction Group, 1120 Avenue L,Brooklyn,NY,11230;
First Data Corporation, 225 Liberty St, Fl 29, New York, NY 10281;
First Derivatives Us Inc, 45 Broadway # 2040, New York, NY 10006-3784;
First Eagle Investment Management, LLC, 1345 Avenue Of The Americas, Fl 48a, New York, NY
10107;
First Hand, 55 Broad St # 15f, New York, NY 10004-3709;
First Investors Corp, 40 Wall St, Fl 10, New York, NY 10005;
First Medcare, 8707 Flatlands Ave, Brooklyn, NY 11236;
First Medical Immediate Med Cr, 19120 Northern Blvd, Flushing, NY 11358-2829;
First Protocol Inc, 630 9th Ave # 310, New York, NY 10036-4751;
First Quality Enterprises Inc, 80 Cuttermill Rd, Ste 500, Great Neck, NY 11021;
First Response Advantage Inc, 1133 Broadway # 619, New York, NY 10010-8085;
First Run Features, 630 9th Ave # 1213, New York, NY 10036-3742;
First Spice Mixing Co, 3333 Greenpoint Ave, Long Island City, NY 11101-2084;
First Spring Corporation, 499 Park Ave, Fl 26, New York, NY 10022;
First Standard Construction, 70 Lafayette St # 4, New York, NY 10013-4000;
First Star Automotive, 635 S Columbus Ave # 4b, Mt Vernon, NY 10550-4730;
First2print, 494 8th Ave # 12, New York, NY 10001-2578;
Fischer & Makooi Architects, 242 West 30th St Suite 1102, New York, NY 10001;
Fischer Bros, 32 Broadway # 1414, New York, NY 10004-1636;
Fisher Marantz Stone Inc, 22 W 19th St # 6, New York, NY 10011-4297;
Fit Pregnancy Magazine, 1 Park Ave, New York, NY 10016-5802;
Fitapelli & Schaffer Llp Nyc, 28 Liberty St # 30, New York, NY 10005-1478;
Fitch Group, Inc., 1 State St, Fl 28, New York, NY 10004;
Fitzgerald & Fitzgerald, 538 Riverdale Ave, Yonkers, NY 10705-3500;
Fitzgerald Cantor Brokerage Lp, 110 E 59th St # 5, New York, NY 10022-1733;
Fitzpatrick Cella Et Al, 1290 Avenue Of The Americas, Fl 17, New York, NY 10104;
Five A Incentive Planners Inc, 53 W 36th St, New York, NY 10018-7903;
Five Boroughs Brewing, 215 47th St, Brooklyn, NY 11220-1009;
Five O'clock Club, 300 E 40th St, Apt 6l, New York, NY 10016;




                                           21
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 5 of 26 PageID #: 22




Five Star Contracting Companies Inc, 64 Fulton St Rm 703, New York, NY 10038;
Five Star Electric, 701 Green Wing Dr, Suisun City, Ca 94585-2033;
Five Star Products Inc, 777 Westchester Ave, West Harrison, NY 10604-3520;
Fj Sciame Construction, 14 Wall St # 2, New York, NY 10005-2141;
Fja, 1040 Avenue Of The Americas #4, New York, NY 10018-3739;
Fjc Security Services, 3310 Queens Blvd, Ste 300, Long Is City, NY 11101;
Flaggstaff Technology Group Inc, 8 Claremont Rd, Scarsdale, NY 10583;
Flagship Brewing Co, 40 Minthorne St, Staten Island, NY 10301-3241;
Flagship One Inc, 19 Wilbur St, Lynbrook, NY 11563-2360;
Flash Electronics Inc, 140 58th St # 1a, Brooklyn, NY 11220-2555;
Flashpoint Medica, 200 Varick St, Lbby 2, New York, NY 10014;
Flat Iron Hotel, 9 W 26th St, New York, NY 10010;
Flatbush Development Corp, 1616 Newkirk Ave, Brooklyn, NY 11226;
Flaxmove Moving Co, 1005 Walton Ave, Apt 2e, Bronx, NY 10452;
Fleet Wash, 48 Cherry Ln, Floral Park, NY 11001-1611;
Fleetwood Lock Co Inc, 1085 Yonkers Ave, Yonkers, NY 10704;
Fleurchem Inc, 33 Sprague Ave, Middletown, NY 10940;
Flex Construction, 244 Telser Rd, Lake Zurich, Il 60047-1525;
Flicker Garelick & Assoc, 45 Broadway # 2600, New York, NY 10006-3778;
Flight Path, 36 W 25th St # 9, New York, NY 10010-2754;
Flint & Steel, 255 W 36th St # 14a, New York, NY 10018-7528;
Flintlock Construction Svc LLC, 580 8th Ave # 11, New York, NY 10018-0312;
Floating Hospital Inc, Po Box 8397, Long Island City, NY 11101-8397;
Floracon LLC, 6750a 192nd St,Fresh Meadows,NY,11365;
Florence E Smith, 10219 34th Ave, Corona, NY 11368;
Florida Safety Contractors Inc., 11825 Jackson Rd,Delray Beach,Fl,33484;
Flushing Asphalt, 12001 31st Ave, Flushing, NY 11354-2516;
Flushing Bank, 1979 Marcus Ave, Ste 209, New Hyde Park, NY 11042;
Flushing Commons LLC, 1221 Avenue Of The Americas Fl 17, New York, NY 10020-1001;
Flushing Hospital Medical Center, 4500 Parsons Blvd, Flushing, NY 11355;
Flushing Savings Bank, 16420 Northern Blvd, Flushing, NY 11358;
Fm Office Express, 106 Despatch Dr,East Rochester,NY,14445;
Fmc Engineering, P.C., 261 W 35th St, New York, NY 10001-1902;
Fmcp, 2 Van Sinderen Ave, Brooklyn, NY 11207;
Fna Engineering Services, P.C., 670 Bergen Blvd, Ridgefield, NJ 07657;
Focus Construction Group, 247 Wilson Ave Brooklyn, NY 11237;
Focus Group, 1375 Broadway # 3, New York, NY 10018-7001;
Fogarty Finger Architecture Interiors, 69 Walker St, New York, NY 10013-3513;
Fojp Service Corp., 28 E 28th St, Fl 14, New York, NY 10016;
Foley And Lardner, 90 Park Ave, Fl 37, New York, NY 10016;
Foley Inc, 855 Centennial Ave,Piscataway,NJ,08854;
Folia, 3010 Westchester Ave # 401, Purchase, NY 10577-2524;
Fong & Wong Pc, 254 Canal St # 2002, New York, NY 10013-3501;
Fong Inn Too, 46 Mott St, New York, NY 10013-5011;
Food Bank For New York City, 39 Broadway, Fl 10, New York, NY 10006;
Foodmatch, 575 8th Ave, Rm 23, New York, NY 10018;
Foong & Mak, 101 Lafayette St # 701, New York, NY 10013-4165;




                                          22
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 6 of 26 PageID #: 23




Foot Locker, 17756 Baisley Blvd, Jamaica, NY 11434;
Foothold Technology, 666 Broadway, New York, NY 10012-2317;
Forchelli Curto Deegan, 333 Earle Ovington Blvd # 1010, Uniondale, NY 11553-3645;
Ford And Harrison, 60 E 42nd St, Fl 51, New York, NY 10168;
Ford Foundation, 320 E 43rd St, Fl 4, New York, NY 10017;
Ford Models Inc, 11 E 26th St # 14, New York, NY 10010-1422;
Fordham Marble Co Inc, 1931 W Farms Rd, Bronx, NY 10460-6021;
Fordham University, 441 E Fordham Rd, Bronx, NY 10458;
Foreht Last Landau-Katz Attys, 228 E 45th St # 17b, New York, NY 10017-3303;
Foresight Theatrical LLC, 1650 Broadway # 800, New York, NY 10019-6833;
Forest City Ratner Companies, LLC, 1 Metrotech Ctr, Fl 22, Brooklyn, NY 11201;
Forest Hills Financial, Group., 9525 Queens Blvd, Fl 10, Rego Park, NY 11374;
Forest Hills Orthopedic Group, 6967 108th St, Forest Hills, NY 11375-3846;
Forest Laboratories Inc, 909 3rd Ave, Fl 23, New York, NY 10022;
Forest View Nursing Home Inc, 7120 110th St, Forest Hills, NY 11375-4844;
Forestdale, 6735 112th St, Flushing, NY 11375;
Formed Plastics Inc, 207 Stonehinge Ln, Carle Place, NY 11514-1743;
Formica Construction Co Inc, 11 Ferry Street Staten Island, NY 10302;
Formula Public Relations, 200 Hudson St # 7, New York, NY 10013-1821;
Formulated Solutions LLC, 2544 Borough Pl, Woodside, NY 11377-7815;
Forrest Solutions Inc, 19 W 44th St # 9, New York, NY 10036-6101;
Forrester Fence Co Inc., 480 Chester St, Brooklyn, NY 11212-5353;
Forsman & Bodenfors, 160 Varick St # 3, New York, NY 10013-1275;
Forsythe Cosmetic Group Ltd, Po Box 431, Lawrence, NY 11559-0431;
Forsythe Cosmetic Group, Ltd., 10 Niagara Ave, Freeport, NY 11520;
Forsythe Plumbing & Heating Corp, 1424 118th St, College Point, NY 11356-1515;
Fort Cica Roofing & Gen Contrs, 720 E 141st St, Bronx, NY 10454-2407;
Fort Greene Senior Council, 966 Fulton St, Brooklyn, NY 11238-2440;
Fort Schuyler House Inc, 3077 Cross Bronx Expy, Ofc 1, Bronx, NY 10465;
Fort Tryon Overlook Property Owner LLC, 275 7th Ave, New York, NY 10001-6708;
Fort Tyron Nursing Home, 801 W 190th St, New York, NY 10040-3894;
Forte Construction Corp, 926c Lincoln Avenue,Holbrook,NY,11741;
Forte Remodeling Inc, 1200 Lexington Ave # 2, New York, NY 10028-1426;
Fortis Property Group, 45 Main St Suite 800, Brooklyn, NY 11201-1098;
Fortress Investment Group LLC, 1345 Avenue Of The Americas, Fl 26, New York, NY 10107;
Forum Personnel, 260 Madison Ave # 200, New York, NY 10016-2430;
Fos Development Corp, 5001 25th Ave Ste 100, Woodside, NY 11377-7804;
Foster + Partners, 300 W 57th St, New York, NY 10019-3741;
Foto-Care Ltd, 41 W 22nd St, New York, NY 10010-5101;
Fotopoulos Rosenblatt & Green, 4160 Broadway # 2, New York, NY 10033-3705;
Foundation For Research-Sex, 290 Malcolm X Blvd, New York, NY 10027-4991;
Fountain House Inc, 425 W 47th St, New York, NY 10036-2397;
Four Seasons Dialysis Ctr, 1170 E 98th St, Brooklyn, NY 11236-4006;
Four Seasons Hotel New York, 57 E 57th St, New York, NY 10022-2081;
Four Star General Cleaning Svc, 19 W 21st St # 601a, New York, NY 10010-6863;
Four Tribes Construction Services, LLC, 1517 Technology Dr Chesapeake, Va 23320;
Four Winds Hospital, 800 Cross River Rd, Katonah, NY 10536;




                                           23
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 7 of 26 PageID #: 24




Foursquare Labs, Inc., 50 W 23rd St, Fl 8, New York, NY 10010;
Fourth Floor Fashion, 1156 Avenue Of The Americas #8, New York, NY 10036-2702;
Fourth Street Inn LLC, 40 E 4th St, New York, NY 10003-7004;
Fox Horan & Camerini, 885 3rd Ave # 17, New York, NY 10022-4994;
Fox News Network, LLC, 1211 Avenue Of The Americas, Fl 44, New York, NY 10036;
Foxy Machine, 1 Little West 12th St, New York, NY 10014-1302;
Fpa Billing Dept, Po Box 28083, New York, NY 10087-8083;
Fporter Recovery Services, 1350 New York Ave, Apt 5g, Brooklyn, NY 11210;
Fps Contracting Inc, 5830 Maspeth Ave, Maspeth, NY 11378-2214;
Framan Mechanical Inc, 135 Convent Ave,New York,NY,10031;
Frame Store, 61 Broadway # 3200, New York, NY 10006-2834;
Francis Levien Gymnasium, 3030 Broadway, New York, NY 10027-6902;
Franciscan Community Ctr, 214 W 97th St, New York, NY 10025-5620;
Franco Belli Plumbing & Heating, 165 2nd Ave, Brooklyn, NY 11215-4616;
Frank M Debono Construction, 4701 35th St, Long Island City, NY 11101-2403;
Frankel Associates, 69 Cleveland Ave, Bay Shore, NY 11706-1228;
Franklin & Lennon Paint Co, 537 W 125th St, New York, NY 10027-3496;
Franklin Immediate, 30 Franklin Ave, Franklin Square, NY 11010-2527;
Franklin Templeton Investments, 600 5th Ave, Bsmt, New York, NY 10020;
Franklin Weinrib Rudell-Vssll, 488 Madison Ave # 22, New York, NY 10022-5704;
Frank's Home Improvement, 361 N Broadway, Sleepy Hollow, NY 10591-2309;
Fratello Construction Company, 134 Milbar Blvd, Farmingdale, NY 11735-1425;
Frauscher Sensor Tech. Usa Inc., 300 Carnegie Ctr Ste 320, Princeton, NJ 08540-6255;
Frazer And Feldman Llp, 1415 Kellum Pl, Ste 201, Garden City, NY 11530;
Frbny, 33 Liberty St, New York, NY 10045;
Fred Alger Management Inc, 360 Park Ave S, Fl 3, New York, NY 10010;
Fred Smith Plumbing & Heating, 1674 1st Ave # 1, New York, NY 10128-4853;
Fredante Construction, 136 Woodbury Rd Woodbury, NY 11797;
Freddys Home Improvement, Po Box 304,, Spring Valley, NY 10977;
Frederick Wildman And Sons, 111 Broadway, Rm 1102, New York, NY 10006;
Free Country, 1071 Avenue Of The Americas #9, New York, NY 10018-3747;
Free Hill Hogan & Mahar, 80 Pine St # 25, New York, NY 10005-1759;
Freedman And Co, Cpa, Pc, 61 Broadway, Rm 1602, New York, NY 10006;
Freelance Recruiter, 55 Lawrence Ave, Lynbrook, NY 11563;
Freeport Screen & Stamping Inc, 31 Hanse Ave, Freeport, NY 11520-4601;
Freidman & James, 132 Nassau St # 900, New York, NY 10038-2429;
Frekhtman & Assoc, 60 Bay 26th St, Brooklyn, NY 11214-3906;
French & Casey Llp, 29 Broadway # 27, New York, NY 10006-3217;
French Mission To Un, 1 Dag Hammarskjold Plz # 44, New York, NY 10017-2280;
French Sole Comfort, 972 Lexington Ave # 1, New York, NY 10021-5027;
Frenco Architectual Metal, 120 Anderson Ave, Mt Vernon, NY 10550-4702;
Frendel Brown & Weissman, 655 3rd Ave # 1400, New York, NY 10017-9127;
Frenkel Benefits, LLC, 350 Hudson St, Fl 4, New York, NY 10014;
Frenkel Herschkowitz-Shafran, 49 W 37th St # 9, New York, NY 10018-6257;
Fresh Air Fund, 633 3rd Ave # 14, New York, NY 10017-8111;
Fresh Meadow Country Club, 255 Lakeville Rd, Great Neck, NY 11020-1623;
Fresh Meadow Electrical Contractors , LLC, 6145 Fresh Meadow Ln, Fresh Meadows, NY 11365-




                                           24
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 8 of 26 PageID #: 25




2018;
Fresh Meadow Mechanical Corp., 65-01 Fresh Meadow Ln, Fresh Meadows, NY 11365-2011;
Freshdirect, 2 Saint Anns Ave, Bronx, NY 10454;
Fried, Frank, Harris, Shriver And Jacobs, 1 New York Plz, Fl 27, New York, NY 10004;
Friedland Properties Inc, 22 E 65th St, New York, NY 10021-7033;
Friedman & Anspach, 1500 Broadway # 2300, New York, NY 10036-4052;
Friedman Kaplan, 7 Times Sq # 28, New York, NY 10036-6516;
Friedman Llp, 1 Liberty Plz, Fl 21, New York, NY 10006;
Friedman Management Corp, 225 W 34th St, Ste 2010, New York, NY 10001;
Friedwald Ctr For Rehab And Nursing, LLC, 475 New Hempstead Rd, New City, NY 10956;
Friends Academy, 270 Duck Pond Rd, Locust Valley, NY 11560;
Friends Of The High Line Inc, 820 Washington St,, New York, NY 10014;
Friends Of The Queensway, Po Box 150197, Kew Gardens, NY 11415-0197;
Frigid Solutions, 139 Fulton St # 623, New York, NY 10038-2534;
Frog Design Inc, 55 Prospect St # 7, Brooklyn, NY 11201-1497;
Frontier Kemper Construction Inc, 415 Fifth Ave, Pelham, NY 10803-1253;
Frontier Soloutions Inc, 72 Kennington St, Staten Island, NY 10308-1723;
Fross, Zelnick, Lehrman, And Zissu Pc, 866 United Nations Plz, Rm 600, New York, NY 10017;
Fs, 10 E 40th St, Rm 3205, New York, NY 10016;
Fsg Electric, 96 Station Plz, Lynbrook, NY 11563-2441;
Fsi Architechtural, 307 7th Ave # 1001, New York, NY 10001-6055;
Fti Consulting (Sc), Inc., 88 Pine St, Ste 3201, New York, NY 10005;
Fudge Foundation, Po Box 3856,, New York, NY 10163;
Fujifilm U.S.A, Inc., 200 Summit Lake Dr, Fl 2, Valhalla, NY 10595;
Fulcrum Group, 80 Broad St # 1601, New York, NY 10004-2285;
Full Circle Construction, 107 Grand St # 5, New York, NY 10013-5903;
Full Picture, 915 Broadway, Fl 20, New York, NY 10010;
Full Service Contracting Inc, 510 Eagle Ave, West Hempstead, NY 11552-3724;
Fulton Commons Care Ctr LLC, 60 Merrick Ave, East Meadow, NY 11554-1578;
Fulton Rowe & Hart, 1 Rockefeller Plz # 301, New York, NY 10020-2082;
Funaro Co, 350 5th Ave # 41, New York, NY 10118-4100;
Fund E-Z Development Corp, 333 Westchester Ave # 220, West Harrison, NY 10604-2940;
Funfest NY, 6161 Strickland Ave, Brooklyn, NY 11234-6409;
Fung's Construction Inc, 275 Cherry St # 2c, New York, NY 10002-7950;
Funtime Amusements Inc, Po Box 300, Briarcliff Manor, NY 10510-0255;
Furey Furey Leverage Manzione, 600 Front St, Hempstead, NY 11550-4494;
Furman Kornfeld & Brennan, 61 Broadway # 2602, New York, NY 10006-2811;
Furniture Rental Assoc Inc, 6020 59th Pl # 4, Maspeth, NY 11378-3349;
Fusco Brandenstein & Rada, 180 Froehlich Farm Blvd # 100, Woodbury, NY 11797-2923;
Fusebox Inc, 36 W 20th St # 11, New York, NY 10011-4241;
Fusion Telecomm Intl, Inc., 420 Lexington Ave, Rm 1718, New York, NY 10170;
Future Star Day Camps, 735 Anderson Hill Rd, Purchase, NY 10577-1402;
Future Tech Consultants Inc, 52 E 2nd St, Mineola, NY 11501-3504;
Fx Collaborative, 22 West 19th Street, New York, NY 10011;
Fxcm Inc., 55 Water St, Fl 50, New York, NY 10041;
Fxfowle Architects, 22 W 19th St, Fl 11, New York, NY 10011;
G & F.A.S.T. Electric Incorporated, 36-12 23rd Street Long Island City, NY 11106;




                                           25
   Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 9 of 26 PageID #: 26




G & M Mechanical Inc, 21 Brooklyn Ave, Massapequa, NY 11758-4855;
G G Engineering, 266 W 37th St, New York, NY 10018-6609;
G M, 1345 Avenue Of The America #21, New York, NY 10105-0199;
G M Major Holding Inc, 15625 79th St, Howard Beach, NY 11414-2502;
G R Reid Assoc Llp, 7600 Jericho Tpke # 400, Woodbury, NY 11797-1705;
G4s Secure Integration LLC, 1200 Landmark Ctr Ste 1300, Omaha, Ne 68102-2954;
Ga Fleet Assoc., 55 Calvert St,Harrison,NY,10528;
Gabbe Group, 104 5th Ave # 601, New York, NY 10011-6908;
Gabe Construction Corp, 8400 72nd Dr # 1, Glendale, NY 11385-7900;
Gabellini Sheppard Assoc Llp, 665 Broadway # 706, New York, NY 10012-2330;
Gabriels Technology Solutions, 9 E 40th St # 2, New York, NY 10016-0402;
Gabsy Hotel, 135 E Houston St, New York, NY 10002-1018;
Gace Consulting, 105 Madison Avenue, 6th Floor, New York, NY 10016;
Gair Gair Conason Rubinowitz, 80 Pine St # 34, New York, NY 10005-1768;
Gal Manufacturing Corp, 50 E 153rd St, Bronx, NY 10451-2104;
Gala, 114 12th St, Brooklyn, NY 11215;
Galaxy General Contracting Corp, 3152 Albany Crescent, Bronx, NY 10463-5601;
Gallery 57 Dental LLC, 24 W 57th St, Ste 701, New York, NY 10019;
Gallery System Inc, 5 Hanover Sq # 1900, New York, NY 10004-2655;
Gallet Dreyer & Berkey Llp, 845 3rd Ave # 500, New York, NY 10022-6632;
Gallivant Times Square, 234 W 48th St # 2, New York, NY 10036-1400;
Gallo Vitucci Klar, 90 Broad St # 1201, New York, NY 10004-2837;
Galvin Bros. , Inc/Madhue Contracting, Inc. Jv, 149 Steamboat Rd Great Neck, NY 11024;
Gamco Corp, 13110 Maple Ave, Flushing, NY 11355-4223;
Game Sportswear Ltd, 1401 Front St # 1, Yorktown Heights, NY 10598-4646;
Gandhi Consulting Engrs-Archt, 111 John St # 3, New York, NY 10038-3101;
Ganer & Ganer LLC, 1995 Broadway # 16, New York, NY 10023-5882;
Ganfer Shore Law Office, 360 Lexington Ave # 14, New York, NY 10017-6553;
Gannon Vitolo Contracting LLC, 49 W 38th St # 6, New York, NY 10018-1937;
Garage Management Corp, 124 E 63rd St, New York, NY 10021-7303;
Garan Incorporated, 200 Madison Ave, Fl 4, New York, NY 10016;
Garden Care Ctr, 135 Franklin Ave, Franklin Square, NY 11010-2500;
Garden City Country Club, 206 Stewart Ave, Garden City, NY 11530-2599;
Garden City Dermatology Pc, 877 Stewart Ave, Garden City, NY 11530-4803;
Garden City Dialysis, 1100 Stewart Ave # 2, Garden City, NY 11530-4839;
Garden City Group, LLC, 1985 Marcus Ave, Ste 200, New Hyde Park, NY 11042;
Garden City Hotel, 45 E 7th St, New York, NY 10003-8055;
Garden City Park Water/Fire District, 333 Marcus Ave, Garden Cty Pk, NY 11040;
Garden City Pool, 351 Stewart Ave, Garden City, NY 11530-4529;
Garden City Surgery Ctr, 400 Endo Blvd, Garden City, NY 11530-6723;
Garden Of Eden Home For Adults, 1620 Stillwell Ave, Brooklyn, NY 11223-1028;
Gardiner And Theobald, Inc., 317 Madison Ave, Fl 19, New York, NY 10017;
Garfunkel Wild & Travis, 111 Great Neck Rd # 6, Great Neck, NY 11021-5406;
Garganigo Goldsmith & Weiss, 14 Penn Plz # 1020, New York, NY 10122-1095;
Garland Publishing, 270 Madison Ave # 4, New York, NY 10016-0601;
Garrison Institute, Po Box 532,, Garrison, NY 10524;
Garrison Properties LLC, Po Box 348,, Garrison, NY 10524;




                                            26
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 10 of 26 PageID #: 27




Garrity Graham Murphy Garofalo, 40 Wall St # 28, New York, NY 10005-1486;
Gartner & Bloom, 801 2nd Ave # 1505, New York, NY 10017-8635;
Gary B Pillersdorf Law Offices, 225 Broadway # 1000, New York, NY 10007-3780;
Gary Plastics Packaging Corp, 1340 Viele Ave, Bronx, NY 10474-7124;
Gary S Mayerson & Assoc, 330 W 38th St # 600, New York, NY 10018-3289;
Gary Tsirelman Law Office, 129 Livingston St # 2, Brooklyn, NY 11201-5157;
Gas Turbine Controls, 466 Saw Mill River Rd, Ardsley, NY 10502-2112;
Gaskets R Us, 2259 33rd St # 2, Astoria, NY 11105-2424;
Gasper Accardi, 46-07 70th St, Woodside, NY 11377;
Gastonwhite, 171 E 84th St # 9f, New York, NY 10028-2030;
Gastrointestinal Associates, 1991 Marcus Ave # 101, New Hyde Park, NY 11042-2058;
Gate Hotel Jfk Airport, 13226 S Conduit Ave, Jamaica, NY 11430-1505;
Gateway Arms Realty Corp., 285 Saint Marks Pl, Ste 1, Staten Island, NY 10301;
Gateway Demo/Civil Corp., 41 Bethpage Rd, Hicksville, NY 11801-1514;
Gateway School Of New York, 236 2nd Ave, New York, NY 10003;
Gatti Industries Ii Inc, 231 Beach Rd, Staten Island, NY 10312-6202;
Gazebo Contracting Inc., 302 26th Ave,Astoria,NY,11102;
Gbg Usa Inc., 1359 Broadway, Fl 18, New York, NY 10018;
Gccom Cons. Co., In, 12906 18th Ave College Point, NY 11356;
Gcs Computers Inc, 266 W 37th St # 19, New York, NY 10018-6649;
Gcs Software LLC, 266 W 37th St # 19, New York, NY 10018-6649;
Gdc Properties LLC, 245 Saw Mill River Rd, Hawthorne, NY 10532;
Gdhd, 671 Bronx River Rd, Apt 4m, Yonkers, NY 10704;
Gds Development, 12 Vestry Street, 7th Fl, New York, NY 10013;
Gell & Gell, 299 Broadway # 620, New York, NY 10007-1996;
Geller And Company LLC, 909 3rd Ave, Fl 15, New York, NY 10022;
Gem Hotel, 300 W 22nd St, New York, NY 10011-3252;
Gem Quality Corporation, 5620 1st Ave, Brooklyn, NY 11220-2541;
Gemco Restorations, 95 Hopper St, Westbury, NY 11590-4826;
Gemini Security Services, 7 Banes Ct Bronx, NY;
Gem-Quality Corpporation, 5620 1st Ave, Brooklyn, NY 11220-2541;
Gemveto Co Inc, 18 E 48th St # 502, New York, NY 10017-1014;
Gener8 Maritime, Inc., 230 Park Ave, Fl 3, New York, NY 10168;
General Atlantic LLC, 55 E 52nd St, Fl 32, New York, NY 10022;
General Bearing Corp, 44 High St, West Nyack, NY 10994;
General Construction Corp, 295 Pleasant Ave # 1s, New York, NY 10029-1726;
General Electrical Contracting, 515 88th Street New York, NY 11220;
General Fireproof Door Inc, Po Box 740323, Bronx, NY 10474-0006;
General Foundries Inc, 1 Progress Rd, North Brunswick, NJ 08902-4325;
General Human Outreach Inc, 12510 Queens Blvd, Ste 2705, Kew Gardens, NY 11415;
General Refinery, 100 Taft Ave, Hempstead, NY 11550-4819;
General Services Administration (Gsa), 819 Taylor St Rm 12b01, Federal Building 7pma, Fort
Worth, Tx 76102-6124;
Generation Ready Inc., 315 W 36th St, Fl 2, New York, NY 10018;
Genesis Architectural, 21514 42nd Ave Bayside, NY 11361;
Genesis Design & Construction, 215 E 95th St # 14k, New York, NY 10128-4082;
Geneva Worldwide Inc, 261 W 35th St # 800, New York, NY 10001-1900;




                                           27
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 11 of 26 PageID #: 28




Gennus Corp, 10750 Guy R Brewer Blvd, Jamaica, NY 11433-2380;
Genpact Limited, 105 Madison Ave, Fl 2, New York, NY 10016;
Genpak LLC, 26 Republic Plz, Middletown, NY 10940;
Genrus Corp, 10750 Guy Brewer Blvd, Jamaica, NY 11433;
Gensler, 1700 Broadway Ste 400, New York, NY 10019-6739;
Gentile Pismeny And Brengal Llp, 1581 Franklin Ave, Mineola, NY 11501;
Genuine Construction, 138 S Columbus Ave, Mt Vernon, NY 10553-1337;
Geodesign Inc, 241 West 30th Street, 5th Floor, New York, NY 10001;
Geodesign Inc., 224 West 35th Street #1100, Suite 302, Newy, NY 10001;
Geoffrey D Menin Pc, 888 7th Ave # 10, New York, NY 10106-1099;
Geomatrix Services Inc, 210 E High St,Bound Brook,NJ,08805;
George A Fuller Co Inc, 115 E Stevens Ave # 1, Valhalla, NY 10595-1270;
George Auto Rental Corp, 283 N Franklin St, Hempstead, NY 11550-1310;
George Breslaw & Sons, 559 W 45th St, New York, NY 10036-3427;
George Little Management, 10 Bank St # 1200, White Plains, NY 10606-1947;
George Weiss Inc, 320 Park Ave # 20, New York, NY 10022-6815;
Geotechnical Engineering Services, P.C., 6 Bayberry Rd, Elmsford, NY 10523-1702;
Geotext Translations Inc, 259 W 30th St # 17, New York, NY 10001-2809;
Geppetto Group, 636 11th Ave # 3, New York, NY 10036-2109;
Gerald & Lawrence Blumberg, 666 3rd Ave # 10, New York, NY 10017-4046;
Gerald Karikari Pc Law Ofc, 84 Bowery # 5f, New York, NY 10013-4608;
Gerald W Lynch Theater At John, 899 10th Ave, New York, NY 10019-1069;
Gerber Life Insurance Company, 1311 Mamaroneck Ave, Ste 350, White Plains, NY 10605;
Gerety Building & Restoration, 5 Linda Ln, Katonah, NY 10536-3337;
Gerindustries Gerindustries, 28 Potter Ave, New Rochelle, NY 10801-2107;
Gerlach Frames Inc, 309 Nassau Ave, Brooklyn, NY 11222-3704;
Gerner Kronick-Valcarcel Archt, 201 E 42nd St # 16, New York, NY 10017-5728;
Gersh Agency NY Inc, 41 Madison Ave # 29, New York, NY 10010-2339;
Gershbaum & Weisz Pc, 192 Lexington Ave # 802, New York, NY 10016-6912;
Gerson Lehrman Group Inc, 60 E 42nd St, Fl 3, New York, NY 10168;
Gersowitz Libo & Korek Pc, 111 Broadway # 1204, New York, NY 10006-3930;
Gerstman LLC, 439 Oak St, Ste 1, Garden City, NY 11530;
Getinge Usa Sales LLC, 45 Barbour Pond Dr,Wayne,NJ,07470;
Getman & Sweeney PLLC, 228 W 137th St, New York, NY 10030-2407;
Gettry Marcus, 1407 Broadway # 40, New York, NY 10018-2352;
Gf55 Partners, 225 W 39th St, New York, NY 10010-6805;
Gfi Capital Resources Group Inc, 140 Broadway Fl 41, New York, NY 10005-1108;
Gfk, 200 Liberty St, Fl 4, New York, NY 10281;
Gfl, 182 Choir Ln, Westbury, NY 11590;
Ghostery Inc., 49 W 23rd St, Fl 7, New York, NY 10010;
Ghwa, 11 Broadway, Rm 1700, New York, NY 10004;
Gi Energy, 1 Penn Plz # 1410, New York, NY 10119-1410;
Giachetti Plumbing, 58 Tiemann Pl, New York, NY 10027;
Gianfia Corp, 179 Brady Ave, Hawthorne, NY 10532-2212;
Giansia New Hampton, NY, ;
Giant Magazine, 440 9th Ave, New York, NY 10001-1620;
Giants Engineering, Po Box 311 Babylon, New York, NY 11702;




                                           28
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 12 of 26 PageID #: 29




Gibbons Esposito & Boyce Engrs, 50 Charles Lindbergh Blvd #503, Uniondale, NY 11553-3678;
Gibney Anthony Flaherty Law, 6143 186th St, Fresh Meadows, NY 11365-2710;
Gibney Dance, 890 Broadway, Fl 5, New York, NY 10003;
Gibney, Anthony And Flaherty, 665 5th Ave, Fl 11, New York, NY 10022;
Gibraltar Transmissions, 22402 Merrick Blvd, Laurelton, NY 11413-2023;
Gifts Software Inc, 360 Lexington Ave # 601, New York, NY 10017-6562;
Gig-Werks, 235 W 256th St, Bronx, NY 10471;
Gilbane Building Company, 88 Pine St 27th Floor, New York, NY 10005-1801;
Gil-Bar Industries, 5 W 19th St # 7, New York, NY 10011-4284;
Gilbride Tusa Last & Spellane, 201 E 42nd St # 31, New York, NY 10017-5704;
Gilder Gagnon Howe And Co, 475 10th Ave, Fl 12, New York, NY 10018;
Gillman Consulting Inc, 40 Worth St # 600, New York, NY 10013-2994;
Gilloco Construction Inc, 341 W 24th St # 18h, New York, NY 10011-1540;
Gilmartin Poster & Shafto Llp, 845 3rd Ave # 18, New York, NY 10022-6617;
Gilsanz Murray Stefick Llp, 129 W 27th St # 5, New York, NY 10001-6206;
Gilston Electrical Contracting, 338 E 95th St, New York, NY 10128-5703;
Gin Lane Media, 136 E Broadway # 2, New York, NY 10002-6393;
Giordano Builders, 1340 Baptist Church Rd, Yorktown Heights, NY 10598-5802;
Giorgio Armani Corporation, 114 5th Ave, Fl 17, New York, NY 10011;
Giraldi Media, 47 Murray St # 101, New York, NY 10007-2231;
Girl Be Heard, 20 Jay St, Ste 209, Brooklyn, NY 11201;
Girl Scouts Of The Usa, 420 5th Ave, Fl 9, New York, NY 10018;
Girls Write Now Inc, 520 8th Ave, Rm 2020, New York, NY 10018;
Glacier Films, 135 W 29th St # 302, New York, NY 10001-5187;
Gladding Mcbean, 601 7th St, Lincoln, Ca 95648-1828;
Gladstein Reif & Meginniss, 39 Broadway # 2430, New York, NY 10006-3100;
Glassbox Digital, 234 5th Ave, New York, NY 10001-7607;
Glassesusa LLC, 954 Lexington Ave # 537, New York, NY 10021-5055;
Glen Cove Hospital, 101 Saint Andrews Ln, Glen Cove, NY 11542;
Glen Cove Mansion Hotel-Cnfrnc, 200 Dosoris Ln, Glen Cove, NY 11542-1217;
Glen Head Country Club, 240 Glen Cove Rd, Glen Head, NY 11545-2295;
Glen Oaks Village Owners Inc, 7033 260th St, Glen Oaks, NY 11004;
Glengariff Corp, 141 Dosoris Ln, Glen Cove, NY 11542-1225;
Glenhaven Organization, 1 Glengariff Dr, Glen Cove, NY 11542-1105;
Glenman Construction, 185 Riverdale Ave # 101, Yonkers, NY 10705-5420;
Glenwood Mason Supply Co Inc, 4100 Glenwood Rd, Brooklyn, NY 11210-2025;
Glickman Engineering, 545 8th Ave # 11n, New York, NY 10018-4328;
Glissen Chemical Co Inc, 1321 58th St, Brooklyn, NY 11219-4594;
Glm Security & Sound, 47 Harriet Pl, Lynbrook, NY 11563-2619;
Global Advertising Strategies, 55 Broad St # 19, New York, NY 10004-2598;
Global Bmu LLC, 65 W 36th St # 4, New York, NY 10018-7925;
Global Brands Group, 350 5th Ave, Fl 6, New York, NY 10118;
Global Capital Advisors LLC, 30 River Rd # 12b, New York, NY 10044-1120;
Global Carpet & Upholstery, 8801 Ditmas Ave # 1, Brooklyn, NY 11236-1607;
Global Credit Svc Inc, 250 Park Ave # 7, New York, NY 10177-0799;
Global Deposition Svc Inc, 420 Lexington Ave # 360, New York, NY 10170-0027;
Global Electrical Contracting, 965 Nepperhan Ave, Yonkers, NY 10703-1727;




                                           29
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 13 of 26 PageID #: 30




Global Equipment Company Inc., 11 Harbor Park Dr, Prt Washingtn, NY 11050;
Global Holdings Management Group, 1250 Broadway 38th Fl, 20th Floor, New York, NY 10001;
Global Industries, 255 52nd St, Brooklyn, NY 11220-1714;
Global Kids, Inc., 137 E 25th St, Fl 2, New York, NY 10010;
Global Liquid Markets, 330 7th Ave # 1702, New York, NY 10001-5246;
Global Medical Transcription, 121 Yonkers Ave # A, Yonkers, NY 10701-7263;
Global Pediatrics P C, 1559 York Ave, New York, NY 10028-6001;
Global Sales Ltd, 389 5th Ave # 1200, New York, NY 10016-3349;
Global Sourcing & Design, 1410 Broadway # 2600, New York, NY 10018-5007;
Global Strategy Group LLC, 215 Park Ave S # 15, New York, NY 10003-1612;
Global Technology, 150 E 58th St # 2403, New York, NY 10155-2400;
Global Vision Magazine, 1230 Avenue Of The Americas, New York, NY 10020-1513;
Global Vision Mktng & Design, 1747 47th St, Brooklyn, NY 11204-1228;
Global X Management Co LLC, 600 Lexington Ave # 20, New York, NY 10022-7620;
Glocap, 152 W 57th St # 15, New York, NY 10019-3310;
Gluck+ Architecture, 423 W 127th St Fl 6, New York, NY 10027-2565;
Gluckman Mayner, 250 Hudson St # 306, New York, NY 10013-1457;
Gm Data Communications Inc., 10 Vandewater St, Farmingdale, NY 11735-4015;
Gmj Contracting, 914 Kimball Ave, Bronxville, NY 10708;
Gmp, LLC, 47 Purdy Ave, Ste 2, Port Chester, NY 10573;
Go! New York, 200 Varick St # 600, New York, NY 10014-7012;
Gocard, 73 Spring St, New York, NY 10012-5800;
Godinger Silver Art Co Ltd, 6315 Traffic Ave, Ridgewood, NY 11385-2629;
Godiva Chocolatier Inc, 355 Lexington Ave, Fl 16, New York, NY 10017;
Godosky & Gentile Pc, 100 Wall St # 17, New York, NY 10005-3715;
Godwin Inc, 1110 2nd Ave # 301, New York, NY 10022-2021;
Gogorilla Media, 25 Broadway # 9, New York, NY 10004-1058;
Gogotech, 1407 Broadway # 700, New York, NY 10018-3299;
Goidel & Siegel Llp, 56 W 45th St # 3, New York, NY 10036-4215;
Gold Crest Care Ctr, 2316 Bruner Ave, Bronx, NY 10469-6323;
Gold Service Movers Inc, 95 Virginia Rd, White Plains, NY 10603;
Gold Start Electrical Inc, 12104 101st Ave South Richmond Hill, NY 11419;
Goldberg & Lindenberg Pc, 6 E 45th St # 14, New York, NY 10017-2468;
Goldberg Segalla, 711 3rd Ave, Fl 19, New York, NY 10017;
Goldberg Weprin & Ustin, 1501 Broadway # 22, New York, NY 10036-5686;
Goldberger Co, 36 W 25th St # 17, New York, NY 10010-2706;
Goldcrest Post Productions, 799 Washington St, New York, NY 10014-1540;
Golden Care, 1073 E 92nd St, Brooklyn, NY 11236-3490;
Golden Chocolate Inc, Po Box 88, Hewlett, NY 11557-0088;
Golden Krust Caribbean Bakery Inc., 3958 Park Ave, Bronx, NY 10457;
Golden Oldies Ltd, Po Box 541625, Flushing, NY 11354-7625;
Golden Rothschild Spagnola Pc, 40 Wall St # 28, New York, NY 10005-1486;
Golden Touch Imports, Inc., 500 Fashion Ave, Fl 7a, New York, NY 10018;
Goldengate Nurses, 212 Bradley Ave, Staten Island, NY 10314-5167;
Goldenhearts Elderly Care Services, 232 Betts Ave, Bronx, NY 10473;
Goldfarb & Fleece, 345 Park Ave # 3301, New York, NY 10154-0198;
Goldfarb Abrandt Salzman, 350 5th Ave # 4310, New York, NY 10118-4310;




                                          30
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 14 of 26 PageID #: 31




Goldfarb Properties, 524 North Ave, Ste 500, New Rochelle, NY 10801;
Goldfinger & Lassar Iwyrs, 225 W 34th St # 300, New York, NY 10122-0401;
Goldilocks Films, 19 W 21st St # 1105, New York, NY 10010-6837;
Goldin Capital Management Lp, 350 5th Ave # 4410, New York, NY 10118-4410;
Goldman & Young Group, 545 Madison Ave, New York, NY 10022-4219;
Goldman Copeland Assoc, 229 W 36th St # 7, New York, NY 10018-8927;
Goldstein & Co, 100 Jericho Quadrangle # 220, Jericho, NY 11753-2702;
Goldstein & Greenlaw, 11835 Queens Blvd # 1515, Flushing, NY 11375-7252;
Goldstein & Lee P C, 145 W 57th St # 8, New York, NY 10019-2220;
Goldstein Rikon Rikon, 381 Park Ave S # 901, New York, NY 10016-8827;
Goldstein Siegel-Herman Md Pc, 310 E Shore Rd # 206, Great Neck, NY 11023-2432;
Golenbock Eiseman Assor Bell, 711 3rd Ave # 17, New York, NY 10017-4147;
Golf Club Of Purchase, 10 Country Club Dr, Purchase, NY 10577-1125;
Golf Pro Delivered, 20 Vanderventer Ave # 102, Port Washington, NY 11050-3711;
Golfer Mag, 59 E 72nd St, New York, NY 10021-4123;
Gombert Industries Inc, 117 Brook Avenue Deer Park, NY 11729;
Good, 78 S Main St, Spring Valley, NY 10977;
Good Shepherd Services, 305 7th Ave, Fl 9, New York, NY 10001;
Goodkind Group LLC, 275 Madison Ave # 501, New York, NY 10016-1157;
Goodmart, LLC., 232 Madison Avenue 3rd Floor New York, NY;
Google, 76 9th Ave, Fl 6, New York, NY 10011;
Gorayeb & Assoc, 100 William St # 1900, New York, NY 10038-5017;
Gordon H Smith Corp, 200 Madison Ave # 7, New York, NY 10016-3907;
Gordon Herlands, 355 Lexington Ave # 10, New York, NY 10017-6616;
Gorlick Kravitz & Lishaus Pc, 17 State St # 400, New York, NY 10004-1792;
Goshow Architects, 44 W 28th St # 5f, New York, NY 10001-4212;
Goss & Goss Custom Metal, 4240 Crescent St, Long Island City, NY 11101-4217;
Gotham, 432 Park Ave S, Fl 2, New York, NY 10016;
Gotham Co Inc, 75 Maiden Ln # 7, New York, NY 10038-4619;
Gotham Consulting Partners LLC, 444 Madison Ave # 703, New York, NY 10022-6967;
Gotham Hotel, 16 E 46th St, New York, NY 10017-2471;
Gotham Organization, 432 Park Avenue South 2nd Fl, New York, NY 10016;
Gotham Per Diem Inc, 2488 Grand Concourse # 324, Bronx, NY 10458-5205;
Gotham Soccer League, 28 W 39th St # 401, New York, NY 10018-3822;
Gotham Technical Training Corp, 2636 Jackson Ave, Long Island City, NY 11101-2916;
Gotham Yellow LLC, 75 Canal St W, Bronx, NY 10451-6417;
Gould Paper Corporation, 99 Park Ave, Fl 10, New York, NY 10016;
Gourmet Boutique, L.L.C., 14402 158th St,, Jamaica, NY 11434;
Gouverneur Healthcare Services, 227 Madison St, New York, NY 10002;
Government, 1418 Saint Marks Ave, Brooklyn, NY 11233;
Gowanus Expressway Project, 951 3rd Ave, Brooklyn, NY 11232-2422;
Gpi - Greenman-Pedersen Inc, 325 W Main St, Babylon, NY 11702-3444;
Gpm Lawn Sprinkler Parts, 1104 Jericho Tpke, New Hyde Park, NY 11040-4606;
Grace Community Church, 2839 Route 94, Washingtonvle, NY 10992;
Grace Engineering, 150 E 49th St # 1b, New York, NY 10017-1233;
Grace Industries Inc, 11 Commercial St Plainview, NY 11803;
Grace Institute, 40 Rector St, Fl 14, New York, NY 10006;




                                           31
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 15 of 26 PageID #: 32




Grace Lutheran Pre-School, 400 Hempstead Ave, Malverne, NY 11565;
Grace Plaza Nurse & Rehab Ctr, 15 Saint Pauls Pl, Great Neck, NY 11021-2636;
Grace Plaza Of Great Neck Inc, 15 Saint Pauls Pl, Great Neck, NY 11021;
Gracepoint Gospel Fellowship, 384 New Hempstead Rd, New City, NY 10956;
Graciano Corp, 1873 43rd St, Astoria, NY 11105-1028;
Grade Architects, 180 Varick St # 916, New York, NY 10014-5408;
Gradient, 150 W 28th St # 200, New York, NY 10001-6103;
Grado Labs Inc, 4614 7th Ave # 1, Brooklyn, NY 11220-1499;
Graduate Center Foundation, Inc., 365 5th Ave, New York, NY 10016-4309;
Grady Levkov And Company Inc, 248 W 35th St, Fl 15, New York, NY 10001;
Grady S Cold Brew, 413 Vandervoort Ave, Brooklyn, NY 11222-5313;
Graham Windham, 300 Cadman Plz W, Ste 901, Brooklyn, NY 11201;
Gramercy Cardiac Diagnostic, 131 W 35th St, Fl 7, New York, NY 10001;
Gramercy Group Inc, 3000 Burns Ave Wantagh, NY 11793;
Gramercy Jewelry Mfg Inc, 35 W 45th St # 5, New York, NY 10036-4903;
Gramercy Mri-Diagnostic Rdlgy, 380 2nd Ave # 1, New York, NY 10010-5696;
Gramercy Park Physicians, 10 Union Sq E # 5, New York, NY 10003-3332;
Gramercy Surgery Ctr, 380 2nd Ave # 1000, New York, NY 10010-5631;
Grammercy, 123 Frost St Ste A202, Westbury, NY,11590;
Grand Basket Co Inc, 5306 Grand Ave # 2, Maspeth, NY 11378-3077;
Grand Builder Contracting Inc, 2349 W 13th St, Brooklyn, NY 11223-5638;
Grand Central Neighborhood, 120 E 32nd St, New York, NY 10016-5502;
Grand Hyatt New York, 109 E 42nd St, Fl Lev3, New York, NY 10017;
Grand Manor Nurse & Rehab Ctr, 700 White Plains Rd, Bronx, NY 10473-2634;
Grand Mechanical Corp, 399 Knollwood Rd, White Plains, NY 10603-1931;
Grand Mini Mart, 7205 Grand Ave, Maspeth, NY 11378-1525;
Grand Prix New York, 333 N Bedford Rd # 200, Mt Kisco, NY 10549-1154;
Grand Street Guild Hdfc LLC, 410 Grand St, New York, NY 10002-4770;
Grandma Moses Properties Co, 24 W 57th St # 802, New York, NY 10019-3963;
Granite Construction Northeast Inc, 120 White Plains Rd Ste 310, Tarrytown, NY 10591-5538;
Granoff Walker & Forlenza, 747 3rd Ave # 402, New York, NY 10017-2877;
Grant & Eisenhofer Pa, 485 Lexington Ave # 29, New York, NY 10017-2631;
Graphic Management Partners, 47 Purdy Ave # 2, Port Chester, NY 10573-5043;
Graphic Systems Group, 33 E 17th St # 5, New York, NY 10003-2005;
Graphic Visions Group, 500 8th Ave # 6, New York, NY 10018-4138;
Graphite Metallizing Corp, 1050 Nepperhan Ave, Yonkers, NY 10703;
Graubard Miller, 405 Lexington Ave # 11, New York, NY 10174-1199;
Gravitas Technology, 475 Park Ave # 32, New York, NY 10022-2045;
Gray Krauss, 207 W 25th St # 600, New York, NY 10001-7151;
Graystone Construction Manag, 2810 23rd Ave, Astoria, NY 11105-2775;
Great American Restoration Svc, 4709 30th St # 215, Long Island City, NY 11101-3400;
Great Atlantic Construction Spe LLC, 13682 39th Ave Fl 5, Flushing, NY 11354-5524;
Great Construction & Renovation, 18-44 123rd St,College Point,NY,11356;
Great Eastern Energy, 1515 Sheepshead Bay Rd, Brooklyn, NY 11235;
Great Eastern Maintenance Svc, 2351 Richmond Ter, Staten Island, NY 10302-1116;
Great Eastern Metals, 255 E 2nd St, Mineola, NY 11501-3524;
Great Forest, 2014 5th Ave # 1, New York, NY 10035-1842;




                                            32
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 16 of 26 PageID #: 33




Great Jones Spa, 29 Great Jones St, New York, NY 10012;
Great Neck Medical Group, 488 Great Neck Rd # 300, Great Neck, NY 11021-4308;
Great Neck Obstetrics, 900 Northern Blvd # 220, Great Neck, NY 11021-5302;
Great Neck Saw Mfrs Inc, Po Box 3, Mineola, NY 11501-0003;
Great Small Works Inc, 315 W 86th St # 4e, New York, NY 10024-3108;
Greater Hudson Bank, 360 State Route 17m, Ste 3, Monroe, NY 10950;
Greater New York Mutual Insura, 200 Madison Ave, Fl 3, New York, NY 10016;
Greater NY Endoscopy Surgical, 2211 Emmons Ave # A, Brooklyn, NY 11235-8616;
Greater Ridgewood Youth Council, 5903 Summerfield St, Ridgewood, NY 11385;
Greater Talent Network Inc, 437 5th Ave # 8a, New York, NY 10016-2205;
Greater Than One Inc, 395 Hudson St # 401, New York, NY 10014-3692;
Greco Roman Design Corp, 2416 40th Ave, Long Island City, NY 11101-3930;
Greeley & Hansen Engineers, 115 Broadway # 13th, New York, NY 10006-1604;
Green Asphalt, 3798 Railroad Ave, Long Island City, NY 11101-2033;
Green Builders Group NY Corp., 110-01 101st Avene, New York, NY 11419;
Green Chimneys Childrens Services Inc., Po Box 719,, Brewster, NY 10509;
Green Field Construction Group, 333 W 39th St # 303, New York, NY 10018-1384;
Green Island Group Corp., 45 Knickerbocker Ave Ste 7, Bohemia, NY 11716-3119;
Green Key Temp LLC, 136 Madison Ave # 7, New York, NY 10016-6794;
Green NY Corp, 1 Hollow Ln New Hyde Park, NY 11042;
Green Pro Cleaning Mntnc Inc, 244 5th Ave, New York, NY 10001-7604;
Greenacres Press Inc, 1 Greenacres Way, White Plains, NY 10606-3123;
Greenberg Kirshenbaum Inc, 1133 Broadway, Ste 1204, New York, NY 10001;
Greenberg Trager & Herbst, 767 3rd Ave # 12, New York, NY 10017-9021;
Greenburgh 11 Union Free School District, Po Box 501,, Dobbs Ferry, NY 10522;
Greenburgh Health Ctr, 295 Knollwood Rd, White Plains, NY 10607-1456;
Greencard Pictures LLC, 678 Broadway # 3, New York, NY 10012-2314;
Greenfield Industries, Inc., 99 Doxsee Dr, Freeport, NY 11520;
Greenfield Stein & Senior, 600 3rd Ave # 11, New York, NY 10016-1922;
Greenman Pedersen Inc., 325 W Main St Babylon, NY 11702;
Greenstein & Millbauer Llp, 1825 Park Ave, New York, NY 10035-1641;
Greenway Products & Svc LLC, 1111 Gould St, New Hyde Park, NY 11040-4065;
Greenwich House, 224 W 30th St # 302, New York, NY 10001-4936;
Greg Beeche Logistic LLC, 34 E 39th St # 34b, New York, NY 10016-2563;
Gregory Hotel New York, 42 W 35th St, New York, NY 10001-2222;
Gregory M Longworth & Assoc, 111 John St # 640, New York, NY 10038-3124;
Gregory P Joseph Law Ofc LLC, 485 Lexington Ave # 30, New York, NY 10017-2635;
Grenadier Corp, 1590 E 233rd St, Bronx, NY 10466-3385;
Gretel Inc, 3 W 18th St # 7, New York, NY 10011-4660;
Grey & Grey LLC, 360 Main St, Farmingdale, NY 11735-3592;
Greymart Metal Co, 974 Meeker Ave, Brooklyn, NY 11222-3816;
Greystar, 300 Park Ave, Fl 12, New York, NY 10022;
Greystone And Co, Inc., 152 W 57th St, Fl 60, New York, NY 10019;
Gridspan Corporation, 120 Jersey Av,New Brunswick,NJ,08901;
Griffin Dewatering N.E., LLC, 72 Essex St Ste 4, Lodi, NJ 07644-2000;
Griffon Associates, 570 Taxter Rd # 6, Elmsford, NY 10523-2311;
Grimm Artisanal Ales, 990 Metropolitan Ave, Brooklyn, NY 11211-2607;




                                          33
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 17 of 26 PageID #: 34




Grimshaw Architect Pc, 637 W 27th St, Fl 9, New York, NY 10001;
Grindstone Brewing Co LLC, 200 W 79th St # 16p, New York, NY 10024-6218;
Grok, 20 W 22nd St # 400, New York, NY 10010-5871;
Grosvenor Realty Group LLC, 13347 Sanford Ave Ste C1e, Flushing, NY 11355-5870;
Groton Partners, 640 5th Ave # 17, New York, NY 10019-6102;
Grotto Plumbing, 523 Commerce St, Hawthorne, NY 10532-1351;
Groundwater Press Assoc, 67 Edgewood Rd, Port Washington, NY 11050-1530;
Group Health Dental, 230 W 41st St, Fl 2, New York, NY 10036;
Group Iii Inc, 41 W 25th St # 7, New York, NY 10010-2048;
Group J Inc, 600 Hicksville Rd, Bethpage, NY 11714-3453;
Groupm Worldwide, Inc., 175 Greenwich St, Fl 16, New York, NY 10007;
Grove Press Editorial Pblcty, 841 Broadway # 4, New York, NY 10003-4793;
Grownyc, 100 Gold St, New York, NY 10038;
Growth Products LLC, 690 N Broadway # 100, White Plains, NY 10603-2416;
Grp Financial Services, 445 Hamilton Ave, Ste 800, White Plains, NY 10601;
Gruber Palumberi Fried Raffale, 7 Penn Plz # 310, New York, NY 10001-0032;
Gruzen Samton Llp, 320 W 13th St # 9, New York, NY 10014-1264;
Gryphon Construction, 17 West 17th Street,New York,NY,10011;
Gs Humane Corp, 11 Park Pl Ste 1008, New York, NY 10007-2851;
Gse Worldwide, 276 5th Ave # 711, New York, NY 10001-4509;
Gsi Systems, 250 W 26th St # 201, New York, NY 10001-6737;
Gtl Construction LLC, 1241 Mamaroneck Ave, White Plains, NY 10605-5201;
Gts Construction Corp, 37 Bethpage Rd Hicksville, NY 11801;
Gtx Construction Associates, Corp., 80 Henry St, Freeport, NY 11520;
Guaranteed Home Impro, 500 Old Bethpage Rd, Plainview, NY 11803-5826;
Guard Management Svc Co, 11 Penn Plz # 110, New York, NY 10001-2020;
Guardian Consulting Svc Inc, 3333 New Hyde Park Rd # 202, New Hyde Park, NY 11042-1205;
Guardian Life, 7 Hanover Sq, Fl 14, New York, NY 10004;
Guardian Service Industries, 55 Water St, Lbby, New York, NY 10041;
Guardsman, 3 Creekview Dr, Thiells, NY 10984;
Guardsman Elevators, 284 E 150th St, Bronx, NY 10451-5102;
Guercio & Guercio Law Offices, 77 Conklin St, Farmingdale, NY 11735-2502;
Guggenheim Partners, 330 Madison Ave, Rm 201, New York, NY 10017;
Guidepoint Global, LLC, 675 Avenue Of The Americas, Fl 2, New York, NY 10010;
Guilford Publications Inc, 370 7th Ave # 1200, New York, NY 10001-1020;
Gulotta Law Group LLC, 1430 Broadway # 400, New York, NY 10018-9232;
Gungho Associates Inc, 145 Main St, Port Washington, NY 11050-3239;
Gupton Marrs, 245 Park Ave # 39, New York, NY 10167-4000;
Gurri Inc, 150 E 58th St # 1000, New York, NY 10155-1001;
Gusrae Kaplan Bruno Nusbaum, 120 Wall St # 25, New York, NY 10005-4016;
Gust, 188 Grand St # 3, New York, NY 10013-3752;
Gustav Restoration LLC, 1960 45th St, Astoria, NY 11105-1117;
Guth Deconzo Consulting Eng, 242 W 30th St # 303, New York, NY 10001-0397;
Gutman Mintz Baker-Sonnenfeld, 813 Jericho Tpke, New Hyde Park, NY 11040-4609;
Guy Brewer Dialysis Ctr, 11801 Guy R Brewer Blvd, Jamaica, NY 11434-2101;
Guy Nordenson & Assoc, 225 Varick St # 6, New York, NY 10014-4388;
Gwathmey Siegel Kaufman-Assoc, 79 5th Ave # 18, New York, NY 10003-3075;




                                          34
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 18 of 26 PageID #: 35




Gwec Leasing Corp, 3000 Burns Ave, Wantagh, NY 11793-3202;
Gwertzman Lefkowitz Smith, 14 Wall St # 3d, New York, NY 10005-2141;
Gwy, 4302 60th St, Woodside, NY 11377;
Gyro New York, 31 W 27th St # 11, New York, NY 10001-6914;
Gza Geo Environmental Of NY, 104 W 29th St Fl 10, New York, NY 10001-5310;
H & E Equipment, 1493 Church St Unit A Holbrook, NY 11741;
H & L Contracting LLC, 38 Homan Ave Bay Shore, NY 11706;
H And M Hennes And Mauritz L. P., 215 Park Ave S, Fl 15, New York, NY 10003;
H Architecture, 307 5th Ave Fl 11, New York, NY 10016-6517;
H Brothers The Wash, 80 Brambach Rd, Scarsdale, NY 10583-5203;
H F Management Svc LLC, 100 Church St # 17, New York, NY 10007-2607;
H J Kalikow & Co LLC, 101 Park Ave # 2500, New York, NY 10178-0075;
H Klein & Sons Inc, 95 Searing Ave # 2, Mineola, NY 11501-3046;
H L Large Corp, 135 Michael Dr, Syosset, NY 11791-5385;
H M Hughes Co Inc, 323 E 65th St, New York, NY 10065-6792;
H R Sourcing Solutions, 340 E 93rd St # 11k, New York, NY 10128-5550;
H. Davis Associates Inc., 143 W 27th St, Apt 2f, New York, NY 10001;
Haber Group, 29 W 36th St # 1100, New York, NY 10018-7918;
Habib American Bank, 99 Madison Ave, Frnt A, New York, NY 10016;
Hach & Rose Llp, 112 Madison Ave # 10, New York, NY 10016-7416;
Hagedorn Communications, 20 W 22nd St # 906, New York, NY 10010-5862;
Hahn & Hessen Llp, 488 Madison Ave # 14, New York, NY 10022-5717;
Hailey Development Group, 236 5th Ave # 11b, New York, NY 10001-7946;
Hain Celestial, 1111 Marcus Ave, Ste 100, New Hyde Park, NY 11042;
Haitian Centers Council Inc, 123 Linden Blvd, Ste 103, Brooklyn, NY 11226;
Hakim Organization, 3 W 57th Street 7th Floor, New York, NY 10019;
Haks, 40 Wall St, Fl 11, New York, NY 10005;
Hal, 50 Prospect Ave, Tarrytown, NY 10591;
Halcyon Business Publications Inc, 400 Post Ave, Ste 304, Westbury, NY 11590;
Halcyon Construction Corp, 65 Marble Ave, Pleasantville, NY 10570-2920;
Haley & Aldrich Of New York, 11 Pennsylvania Plaza, New York, NY 10001;
Hall And Partners Usa LLC, 711 3rd Ave, Fl 19, New York, NY 10017;
Halmar Construction, 421 E Route 59 Nanuet, NY 10954;
Halo Media LLC, 153 W 27th St # 500, New York, NY 10001-6385;
Halperin Battaglia Raicht Llp, 40 Wall St # 37, New York, NY 10005-1381;
Halstead, 499 Park Ave, Fl 14, New York, NY 10022;
Halstead Quinn Propane, Inc, 33 Hubbels Dr, Mount Kisco, NY 10549;
Hamilton Madison House, 253 South St # 2, New York, NY 10002-7827;
Hammill Obrien Croutier, 6851 Jericho Tpke # 250, Syosset, NY 11791-4455;
Hampden Engineering Corporation, 99 Shaker Road Box 563, East Longmeadow, Ma 01028;
Hampshire Country Club, 1025 Cove Rd, Mamaroneck, NY 10543-4398;
Hampshire Hotels Mgmt LLC, 200 W 55th St # 5, New York, NY 10019-5200;
Hampshire House, 150 Central Park S, New York, NY 10019-1566;
Hampton Popcorn Co, 110 Corporate Park Dr # 115, White Plains, NY 10604-3807;
Hampton Sheet Magazine, 370 E 76th St # C1206, New York, NY 10021-0285;
Hanac Inc, 2740 Hoyt Ave S, Ofc, Astoria, NY 11102;
Hancock Law Firm, 535 5th Ave # 611, New York, NY 10017-8016;




                                         35
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 19 of 26 PageID #: 36




Hand Baldachin & Amburgey Llp, 8 W 40th St # 12, New York, NY 10018-2307;
Hand Held Films, 129 W 27th St # 1, New York, NY 10001-6206;
Handel Architects Llp, 120 Broadway # 660, New York, NY 10271-0027;
Hannum Feretic Prendergast And Merlino,, 1 Exchange Plz, Ste 202, New York, NY 10006;
Han-Padron Assoc Llp, 22 Cortlandt St # 31, New York, NY 10007-3142;
Hanweck Associates, 30 Broad St # 42, New York, NY 10004-2910;
Har Maspeth Corp, 4428 55th Ave, Flushing, NY 11378-1042;
Hara Partners, 135 W 36th St # 14, New York, NY 10018-7271;
Harbor Child Care, 999 Herricks Rd, Ste 5, New Hyde Park, NY 11040;
Harbor Seafood, 969 Lakeville Rd, New Hyde Park, NY 11040;
Harbour Mechanical Corp, 230 W 17th St Fl7 New York, NY 10011;
Harco Construction, 511 Canal St # 6, New York, NY 10013-1301;
Hardesty & Hanover Llp, 135 Pinelawn Rd, Suite 204 North, Melville, NY 11747-3198;
Hardscrabble Cider, 130 Hardscrabble Rd, North Salem, NY 10560-1018;
Hargraves Mcconnell & Costigan, 230 Park Ave # 630, New York, NY 10169-0936;
Harlem Children's Zone, Inc., 35 E 125th St, New York, NY 10035;
Harlem Commonwealth Council, 361 W 125th St, Rm 400, New York, NY 10027;
Harlem East Life, 2369 2nd Ave, New York, NY 10035-3108;
Harlem Health Ctr, 133 Morningside Ave, New York, NY 10027-4802;
Harlequin Magazines Inc, 195 Broadway # 24, New York, NY 10007-3189;
Harm Reduction Coalition, 22 W 27th St, Fl 5, New York, NY 10001;
Harman Contracting Inc, 701 Ocean View Ave Brooklyn, NY 11235;
Harmon Ophthalmology, 205 E 64th St # 101, New York, NY 10065-6673;
Harmony Services Inc, 3820 14th Ave, Brooklyn, NY 11218-3610;
Harold Ober Assoc Inc, 630 9th Ave # 1101, New York, NY 10036-3743;
Harper Collins Publisher, 10 E 53rd St, Fl 12b, New York, NY 10022;
Harpers Magazine, 666 Broadway # 11, New York, NY 10012-2394;
Harriet Campell Inc, 216 E 75th St, New York, NY 10021-2921;
Harris Miller Miller & Hanson, 15 New England Executive Park, Burlington, Ma 01803;
Harrison And Star LLC, 16 W 22nd St, Fl 8, New York, NY 10010;
Harrison New York Real Estate, 25 Purdy Ave, Rye, NY 10580-2941;
Harry Brainum, 855 E 140th St, Bronx, NY 10454-1931;
Harry Joseph & Assoc, Po Box 20993, New York, NY 10025-0016;
Harry Walker Agency Inc, 355 Lexington Ave # 21, New York, NY 10017-6603;
Hart Howerton, 10 E 40th St # 39, New York, NY 10016-0301;
Hartsdale Imaging, 141 S Central Ave # 103, Hartsdale, NY 10530-2340;
Hartsdale Medical Group Div, 180 E Hartsdale Ave # 1e, Hartsdale, NY 10530-3500;
Hartwell Industries, 1 Liberty Plz, # 35, New York, NY 10006;
Harvard Club Of NY City, 27 W 44th St, New York, NY 10036-6645;
Harvard Maintenance Inc, 250 Broadway, New York, NY 10007-2516;
Hasc Center, 5601 1st Ave, Brooklyn, NY 11220;
Hasc Dandt Center, 1221 E 14th St, Brooklyn, NY 11230;
Hatch Mott Macdonald, 475 Park Ave S, New York, NY 10016-6901;
Hatchet Design Build, 628 Grand Ave, Brooklyn, NY 11238-4100;
Haug Partners Llp, 745 5th Ave, Fl 10, New York, NY 10022;
Hauser Communications, 700 Park Ave # 8-2, New York, NY 10021-0104;
Haven Caldwell Md, 2 Longview Ave # 300, White Plains, NY 10601-5012;




                                           36
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 20 of 26 PageID #: 37




Haven Rooftop @ The Sanctuary, 132 W 47th St, New York, NY 10036-1502;
Haver Analytics Inc, 60 E 42nd St # 3310, New York, NY 10165-3300;
Havkins Rosenfeld Ritzert, 1 Battery Park # 6, New York, NY 10004-1412;
Hawk Drilling Co Inc, 8 W 40th St # 5, New York, NY 10018-2277;
Hawkins International, 119 W 23rd St # 600, New York, NY 10011-6356;
Haworth Coleman & Gerstman LLC, 45 Broadway # 2110, New York, NY 10006-3776;
Hayes Pump Inc., 66 Old Powder Mill Rd,Concord,Ma,01742;
Haym Solomon Nursing Home, 2340 Cropsey Ave, Brooklyn, NY 11214-5706;
Haymarket Media, Inc., 275 7th Ave, Fl 10, New York, NY 10001;
Hayward Finesse Lic, 33 E 33rd St # 12, New York, NY 10016-5362;
Hazel Tree Fund Svc, 150 W 30th St # 18, New York, NY 10001-4119;
Hazen & Sawyer Corp Hq, 498 Seventh Ave Fl 11, New York, NY 10018-6761;
Hbc Company Inc, 131 Washington St Lodi, NJ 07644;
Hca In Medicine, 65 Columbus Ave, Staten Island, NY 10304;
Hdr, 16 Corporate Woods Blvd, Albany, NY 12211-2527;
Hdr (Henningson Durham & Richardson), 711 Westchester Ave, White Plains, NY 10604-3504;
Hdr Inc, 500 Fashion Ave Fl 15, New York, NY 10018-4502;
Headcquarter Mechanical Inc, 1411 39th St, Brooklyn, NY 11218-3617;
Health & Educational Equipment Corp, 1493 Church St Holbrook, NY 11741;
Health Care, 2833 W 29th St, Brooklyn, NY 11224;
Health Care Chaplaincy Inc, 505 8th Ave # 900, New York, NY 10018-4546;
Health Care Navigator, 4 W Red Oak Ln, Ste 201, White Plains, NY 10604;
Health First Inc, 100 Church St # 17, New York, NY 10007-2607;
Health Insurance Plan-Greater, 3175 23rd St, Astoria, NY 11106-4134;
Health Plan Of America, 698 Ralph Ave, Apt 4g, Brooklyn, NY 11212;
Health Plus Management, LLC, 50 Charles Lindbergh Blvd, Ste 103, Uniondale, NY 11553;
Health Products Corp, 1060 Nepperhan Ave, Yonkers, NY 10703-1432;
Health Resources Optimization, 1981 Marcus Ave # C103, New Hyde Park, NY 11042-2027;
Health Science Ctr-Cont Med Ed, 488 Madison Ave # 5, New York, NY 10022-5727;
Health Watch Lifeline Inc, 400 Lake Ave, Staten Island, NY 10303-2629;
Healthcare 21 Communications, 215 Park Ave S # 16, New York, NY 10003-1627;
Healthcare Associates In, 1099 Targee St, Staten Island, NY 10304-4310;
Healthcare Choices, NY, Inc., 6209 16th Ave,, Brooklyn, NY 11204;
Healthcare Partners New York, 501 Franklin Ave # 300, Garden City, NY 11530-5807;
Healthfirst, 100 Church St, Fl 17, New York, NY 10007;
Healthi Nation, 35 E 21st St # 600, New York, NY 10010-6212;
Healthpass, 61 Broadway, Rm 2705, New York, NY 10006;
Healthplex Inc, 333 Earle Ovington Blvd # 300, Uniondale, NY 11553-3608;
Healthwise Associates,LLC, 171 Senator St, Brooklyn, NY 11220;
Hearst Corp, 300 E 5th St, New York, NY 10003-8803;
Hearst Holdings Inc, 300 W 57th St, Fl 32, New York, NY 10019;
Heart Of Chelsea Animal Hosp, 257 W 18th St, New York, NY 10011-4525;
Heartbeat Experts, 415 Madison Ave # 14, New York, NY 10017-7935;
Heartland Brewery LLC, 222 W Houston St, New York, NY 10014;
Heartshare Human Services Of New York, 12 Metrotech Ctr, Fl 29, Brooklyn, NY 11201;
Heartwood Corp, 2958 Merrick Rd, Bellmore, NY 11710-5760;
Heathcote Medical Assoc, 600 Mamaroneck Ave # 200, Harrison, NY 10528-1635;




                                          37
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 21 of 26 PageID #: 38




Heatherwick Studio, 356-364 Gray's Inn Road, London, Uk Wc1x8bh;
Heatherwood, 58 Vanderbilt Motor Pkwy, Suite 100, Commack, NY 11725;
Heavy Construction Co, 138013 Springfield Blvd Queens, NY 11413;
Heavy Construction Company, 14020 Springfield Blvd, Springfield Gardens, NY 11413-2669;
Hebrew Home, 5901 Palisade Ave, Bronx, NY 10471;
Hecht Kleeger & Damashek Pc, 19 W 44th St # 1500, New York, NY 10036-6101;
Hefti, 29 Portman Rd, New Rochelle, NY 10801-2104;
Heiberger & Assoc Pc, 589 8th Ave # 10, New York, NY 10018-3068;
Heights Woodworking, 51 9th St, Brooklyn, NY 11215-3108;
Heineken Usa Incorporated, 360 Hamilton Ave, Ste 1103, White Plains, NY 10601;
Heinemann Murk-Hein Md Office, 1275 York Ave, New York, NY 10065-6007;
Helbraun Levey, 110 William St # 1410, New York, NY 10038-3911;
Helen Hayes Hospital, 51 N Route 9w, W Haverstraw, NY 10993;
Helen Keller Svc, 180 Livingston St # 1, Brooklyn, NY 11201-5861;
Helene Fuld College Of Nursing, 1879 Madison Ave, New York, NY 10035-2709;
Hellenic Times Scholarship Fnd, 823 11th Ave, New York, NY 10019-3557;
Heller Horowitz & Feit, 260 Madison Ave # 17, New York, NY 10016-2410;
Hellman Construction, 79 Watermill Ln Great Neck, NY 11021;
Hellman Electric Corporation, 15121 6th Rd,Whitestone,NY,11357;
Help Homeless Svc Corp, 115 E 13th St, New York, NY 10003-5305;
Help Support Ctr, 1 Wards Is # 8, New York, NY 10035-6002;
Help Usa, 115 E 13th St, New York, NY 10003;
Help/Psi Inc, 248 W 35th St # 8, New York, NY 10001-2516;
Helwig Henderson Lamagna-Gray, 6800 Jericho Tpke # 202e, Syosset, NY 11791-4439;
Hematology Oncology Assoc, 1660 E 14th St # 401, Brooklyn, NY 11229-1112;
Hempstead Golf Club Inc, 60 Front St, Hempstead, NY 11550-3696;
Hempstead Highway Dept, 350 Front St, Hempstead, NY 11550-4040;
Hempstead Public Library, 115 James A Garner Way, Hempstead, NY 11550;
Hempstead Public Schools, 185 Peninsula Blvd, Hempstead, NY 11550;
Hempstead Turnpike Dental Supl, 221 Hempstead Tpke, West Hempstead, NY 11552-1541;
Henegan Construction Company, Inc., 250 W 30th St New York, NY 10001;
Henick Lane Inc, 4539 Davis St, Long Island City, NY 11101-4305;
Henry B Hucles Nursing Home, 835 Herkimer St, Brooklyn, NY 11233-3031;
Henry J Carter Spclty Hosptl And Nursing, 1752 Park Ave, New York, NY 10035;
Henry Street Settlement, 265 Henry St, New York, NY 10002;
Herald Square Dental & Denture, 224 W 35th St # 16, New York, NY 10001-2529;
Herald Square Hotel, 19 W 31st St, New York, NY 10001-4402;
Herbert Construction Co Inc, 40 E 14th St, New York, NY 10003-4139;
Herbert Selzer Law Office, 505 Park Ave # 8, New York, NY 10022-1106;
Herbert Smith Freehills NY, 450 Lexington Ave, Rm 1400, New York, NY 10017;
Herbs Towing Svc, 20 Lakeview Ave, Rockville Centre, NY 11570-3534;
Heritage Equity Partners, 711 5th Ave Fl 16, New York, NY 10022-3111;
Heritage Hotel New York City, 18 W 25th St, New York, NY 10010-2703;
Herrick, Feinstein Llp, 2 Park Ave, Fl 20, New York, NY 10016;
Hershels, 4702 2nd Ave, Brooklyn, NY 11232-4219;
Hertz Electric LLC., 118 Philip Ave,Elmwood Park,NJ,07407;
Hertz Herson & Co Llp, 477 Madison Ave # 10, New York, NY 10022-5841;




                                           38
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 22 of 26 PageID #: 39




Hesa Brokerage Inc, 54 Murdock Rd, Lynbrook, NY 11563;
Heso Electrical Inc, 1910 Hazen St # B, East Elmhurst, NY 11370-5704;
Hetrick Martin Institute Inc, 2 Astor Pl # 3, New York, NY 10003-6998;
Hewlett Oil Svc Inc, 3555 Hargale Rd, Oceanside, NY 11572-5821;
Hewlett Radiology Ctr, 227 Franklin Ave, Hewlett, NY 11557-1902;
Hexagon Construction & Electrical Group, Inc., 2386 Bqe West Suite 202 Astoria, NY 11103;
Hga Quest, 439 Oak St, Garden City, NY 11530-6453;
Hhcs Inc, 1311 Mamaroneck Ave, Ste 340, White Plains, NY 10605;
Hibu, 90 Merrick Ave, Ste 530, East Meadow, NY 11554;
Hicksville Machine Works Corp, 761 S Broadway, Hicksville, NY 11801-5098;
Hidamari Engineering Services Pc, 33-70 Prince Street Suite 702, Flushing, NY 11354;
High Concrete Group LLC, 125 Denver Rd Denver, Pa 17517;
High Field Gardens, 199 Community Dr, Great Neck, NY 11021-5502;
High Line Hotel, 180 10th Ave, New York, NY 10011-4707;
High Quality Video Inc, 12 W 27th St # 7, New York, NY 10001-6903;
High Ridge House, 5959 Independence Ave, Bronx, NY 10471;
High Rise Fire, 144 21st St, Brooklyn, NY 11232;
High Volt Electric Corp. Of America, 24-44 82nd St East Elmhurst, NY 11370;
Highbridge Capital Management, LLC, 9 W 57th St, Fl 27, New York, NY 10019;
Highland Associates, 1 E 33rd St # 12, New York, NY 10016-5011;
Highland Care Ctr, 9131 175th St, Jamaica, NY 11432-5517;
Highline Stages, 440 W 15th St, New York, NY 10011-7002;
Hill & Moin Llp, 2 Wall St # 301, New York, NY 10005-2040;
Hill Betts & Nash Llp, 14 Wall St # 5h, New York, NY 10005-2140;
Hill International, 1 Penn Plz Ste 3415, New York, NY 10119-3415;
Hill Street Residence, 21 Hill St, Brooklyn, NY 11208-3195;
Hill West Architects, 11 Broadway Rm 1700, New York, NY 10004-1311;
Hillcrest Radiology Assoc Pc, 8015 164th St # 1, Jamaica, NY 11432-1123;
Hiller Pc, 641 Lexington Ave # 29, New York, NY 10022-4503;
Hillside Internal & Geriatrics, Po Box 466, New Hyde Park, NY 11040-0466;
Hillside Manor, 18215 Hillside Ave, Jamaica, NY 11432-4853;
Hilt Construction Inc., 120 Old Camplain Rd Hillsborough, NJ 08844;
Hilton Inn Corporate Office Headquarters, 7930 Jones Branch Dr, Mc Lean, Va 22102-3388;
Hima Group, 29 Hoffman Rd New Hyde Park, NY 11040;
Himmelstein Mcconnell Gribben, 15 Maiden Ln # 17, New York, NY 10038-4040;
Hines, 345 Hudson St Fl 12, New York, NY 10014-7114;
Hirani Engineering-Land, 120 W John St, Hicksville, NY 11801-1020;
Hire Counsel, 360 Lexington Ave # 1100, New York, NY 10017-6556;
Hirschen Singer Epstein, 902 Broadway # 13, New York, NY 10010-6033;
Hiscox Inc., 520 Madison Ave, Rm 3200, New York, NY 10022;
Hispanic Counseling Center, 344 Fulton Ave, Hempstead, NY 11550;
Hispanic Federation, 55 Exchange Pl, Ste 500, New York, NY 10005;
Historic Hudson Valley, 639 Bedford Rd, Tarrytown, NY 10591;
History Channel, 235 E 45th St # 9, New York, NY 10017-3354;
Hitachi America Ltd, 50 Prospect Ave, Tarrytown, NY 10591;
Hi-Tech Air Conditioning Service, 60 Otis St,Wellsville,NY,12569;
Hi-Tech Metals Inc, 5920 56th Ave, Maspeth, NY 11378-2325;




                                            39
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 23 of 26 PageID #: 40




Hitek Building Renovations, 895 Franklin Ave Valley Stream, NY 11580;
Hi-Tek Data Corp, 6901 Jericho Tpke # 107, Syosset, NY 11791-4447;
Hitemco Inc, 160 Bethpage Sweet Hollow Rd, Old Bethpage, NY 11804-1315;
Hiv Bureau, 200 County Seat Dr, Mineola, NY 11501-4807;
Hi-Way Safety Systems, Inc. New York, NY, ;
Hjt & More Ink, 1415 Nostrand Ave, Brooklyn, NY 11226-3503;
Hlw International Llp, 115 5th Ave, New York, NY 10003-1004;
Hmla Group Inc, 120 S 8th St, New Hyde Park, NY 11040-4853;
Hms Productions Inc, 250 W 39th St # 12, New York, NY 10018-8215;
Hntb Corporation, 5 Penn Plz Fl 6, New York, NY 10001-1838;
Hntb Engineers Architects Pc, 350 5th Ave # 7, New York, NY 10118-0110;
Hny Ferry LLC, 110 Wall St, Fl 5, New York, NY 10005;
Hobbs Inc, 115 Birchall Dr, Scarsdale, NY 10583-4504;
Hoberman Lesser, 252 W 37th St # 600, New York, NY 10018-6757;
Hoffinger Firm, 150 E 58th St # 1600, New York, NY 10155-1604;
Hoffman & Roth Llp, 325 Broadway # 502, New York, NY 10007-3647;
Hoffmann & Baron Llp, 6900 Jericho Tpke # 200, Syosset, NY 11791-4499;
Hofheimer Gartlir & Gross Llp, 530 5th Ave # 9, New York, NY 10036-5115;
Hofmann & Schweitzer, 212 W 35th St # 12, New York, NY 10001-2508;
Hogg Robinson Usa LLC, 16 E 34th St, Fl 3, New York, NY 10016;
Hok Inc, 1065 Avenue Of The Americas #6, New York, NY 10018-0829;
Holbrook Pipe Supply Inc, 790 Grundy Ave, Holbrook, NY 11741-2606;
Holiday House Inc, 50 Broad St # 301, New York, NY 10004-1103;
Holland And Knight Llp, 31 W 52nd St, Fl 14, New York, NY 10019;
Hollow Brook Golf Club, 1060 Oregon Rd, Cortlandt Manor, NY 10567-1123;
Hollwich Kushner Architecture (Hwkn), 281 5th Ave, New York, NY 10016-6513;
Holm & Drath, 950 3rd Ave # 3101, New York, NY 10022-2768;
Holm Ohara Llp, 3 W 35th St # 9, New York, NY 10001-2204;
Holt Construction, 875 Avenue Of The Americas, Rm 1101, New York, NY 10001;
Holwell Shuster And Goldberg, Llp, 425 Lexington Ave, Fl 14, New York, NY 10017;
Holy Comforter Field Home, 2300 Catherine St, Cortlandt Manor, NY 10567-7231;
Holyoke Fittings Inc, 850 Stanley Ave, Brooklyn, NY 11208-5226;
Home Abstract Corp, 8225 3rd Ave, Brooklyn, NY 11209-4401;
Home Depot, 900 Lydig Ave, Apt 6e, Bronx, NY 10462;
Home For The Aged Blind, 75 Stratton St, Yonkers, NY 10701-5828;
Home Helpers Of Westchester, 50 Hamilton St, Ste 4, Dobbs Ferry, NY 10522;
Homeland Movers, 2124 Mill Ave # 1, Brooklyn, NY 11234-6335;
Homeric Contracting Company, 13730 Rockaway Blvd Jamaica, NY 11436;
Homesite Insurance, 477 Old Tarrytown Rd, White Plains, NY 10603;
Homestead Editorial Inc, 48 W 25th St # 9, New York, NY 10010-2784;
Hometeam Technologies Inc, 71 W 23rd St, Fl 2, New York, NY 10010;
Honey Construction NY Inc, 13516 124th St,,Jamaica,NY;
Honolulu Magazine, 40 W 37th St # 704, New York, NY 10018-7339;
Honor Construction Inc, 65 Catherine St, New York, NY 10038-1307;
Honors Bridge Ctr, 133 E 58th St # 14, New York, NY 10022-1258;
Hooligan, 345 7th Ave # 22, New York, NY 10001-5032;
Hope Center, 2 Park Ave, Yonkers, NY 10703-3402;




                                            40
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 24 of 26 PageID #: 41




Hope Community Inc, 177 E 104th St, New York, NY 10029-4914;
Hopeton Care, 1676 61st St, Brooklyn, NY 11204;
Hopkins Center Nursing Ctr, 155 Dean St, Brooklyn, NY 11217-2213;
Hopp Co Inc, 815 2nd Ave, New Hyde Park, NY 11040-4869;
Hopson Development Holdings, 131 East 47 Street, New York, NY 10017;
Horace Mann School, 231 W 246th St, Bronx, NY 10471;
Horing Welikson-Rosen Law Firm, 11 Hillside Ave, Williston Park, NY 11596-2303;
Horizon Care Ctr, 6411 Beach Channel Dr, Far Rockaway, NY 11692-1494;
Horizon Engineering, 30 Broad St # 1500, New York, NY 10004-2969;
Horizon Healthcare Staffing, 20 Jerusalem Ave # 301, Hicksville, NY 11801-4938;
Horowitz & Ullman, 232 Madison Ave # 1200, New York, NY 10016-2928;
Horse Power Electric, 4101 1st Ave, Brooklyn, NY 11232-3329;
Hoskie Trading Inc, 132 Harrison Pl, Brooklyn, NY 11237-1522;
Hospice Of New York, 3030 47th Ave # 410, Long Island City, NY 11101-3442;
Hospital, 3196 Richmond Ter, Staten Island, NY 10303;
Hospital For Joint Diseases, 380 2nd Ave # 6, New York, NY 10010-5635;
Hospital For Special Surgery, 535 E 70th St, New York, NY 10021;
Hospitality Design, 770 Broadway, New York, NY 10003-9522;
Hospitality Ebusiness, 1 Penn Plz # 48, New York, NY 10119-4899;
H-O-T Drill Screws, 241 Merrick Rd, Lynbrook, NY 11563-2626;
Hotel @ New York City, 161 Lexington Ave, New York, NY 10016-7305;
Hotel @ Times Square, 59 W 46th St, New York, NY 10036-4120;
Hotel 50 Bowery, 50 Bowery, New York, NY 10013-4801;
Hotel At 5th Avenue, 17 W 32nd St # 1, New York, NY 10001-3820;
Hotel Beacon Nyc, 2130 Broadway # 2, New York, NY 10023-1796;
Hotel Boutique At Grand Cntrl, 128 E 45th St, New York, NY 10017-3104;
Hotel Caribe, 515 W 145th St, New York, NY 10031-5101;
Hotel Cliff, 505 W 181st St, New York, NY 10033-5102;
Hotel Copy Ctr Inc, 233 Spring St # 2, New York, NY 10013-1522;
Hotel Edison, 3165 138th St, Apt 5a, Flushing, NY 11354;
Hotel Elysee, 60 E 54th St, New York, NY 10022-4642;
Hotel Franconia, 20 W 72nd St, New York, NY 10023-4100;
Hotel Giraffe, 365 Park Ave S, New York, NY 10016-8801;
Hotel Internet Strategies, 228 Park Ave S # 87633, New York, NY 10003-1502;
Hotel Manhattan Bridge, 61 Chrystie St # 63, New York, NY 10002-5001;
Hotel Metro, 45 W 35th St # 1, New York, NY 10001-2295;
Hotel Mulberry, 52 Mulberry St, New York, NY 10013-4315;
Hotel Newton, 2528 Broadway, New York, NY 10025-6946;
Hotel On Rivington, 107 Rivington St, New York, NY 10002-2203;
Hotel Reservation, 1156 Ave Of The Americas # 305, New York, NY 10036-2702;
Hotel Riu Plaza NY Times Sq, 305 W 46th St, New York, NY 10036-3810;
Hotel Riverside, 350 W 88th St, New York, NY 10024-2206;
Hotel Shocard, 206 W 41st St, New York, NY 10036-7203;
Hotel Three O Nine, 309 W 14th St, New York, NY 10014-5001;
Hotel Wales, 1295 Madison Ave # 3, New York, NY 10128-1395;
Hotels Ab, 23 E 4th St # 5, New York, NY 10003-7023;
House Of Adjustments, 715 Mamaroneck Ave # 2, Mamaroneck, NY 10543-1963;




                                            41
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 25 of 26 PageID #: 42




House Of Code Inc, 590 5th Ave, New York, NY 10036-4702;
House Of Spices, 5707 49th St, Maspeth, NY 11378-2020;
Housing And Services, Inc., 243 W 30th St, Fl 2, New York, NY 10001;
Howard Hughes Corporation, 199 Water St 28th Floor, New York, NY 10038;
Howard I Shapiro & Assoc, 266 Merrick Rd # 300, Lynbrook, NY 11563-2640;
Howard Needles Tammen & Bergendoff, 5 Penn Plz Fl 6, New York, NY 10001-1810;
Howell, Po Box 774,, Glenwood Lndg, NY 11547;
Hq Capital, 1290 Avenue Of The Americ #10a, New York, NY 10104-0051;
Hr And A Advisors, Inc., 99 Hudson St, Rm 3l, New York, NY 10013;
Hr Consulting, 1 Overlook Ave, Apt 2l, Great Neck, NY 11021;
Hr Process, 20 Paerdegat 3rd St, Brooklyn, NY 11236;
Hr2 Consultants, 121 E 18th St, New York, NY 10003-2148;
Hra, 154 Wardwell Ave, Staten Island, NY 10314;
Hrd, 315 Hudson St, Fl 4, New York, NY 10013;
Hrm Engineering Pc, 110 Jericho Turnpike, Floral Park, Floral Park, NY 11001-1135;
Hse Contractors, 1324 Lexington Ave Suite 300, New York, NY 10128;
Hsh Nordbank Ag, 230 Park Ave, Fl 32, New York, NY 10168;
Hsm Americas, Inc., 501 Madison Ave, Rm 1003, New York, NY 10022;
Hss, 535 E 70th St,, New York, NY 10021;
Hub Home Improvements, 8660 18th Ave, Brooklyn, NY 11214-3702;
Hub Truck Rental Corp, 2121 Jericho Tpke, Garden City Park, NY 11040-4703;
Huddled Masses, 79 Madison Ave # 7, New York, NY 10016-7802;
Hudson Bay Fund Lp, 777 3rd Ave # 30, New York, NY 10017-1407;
Hudson Companies Inc., 826 Broadway Fl 11, New York, NY 10003-4826;
Hudson Fusion, 30 State St, Ossining, NY 10562;
Hudson Guild, 441 W 26th St, New York, NY 10001-5699;
Hudson Health Plan, 303 S Broadway, Ste 321, Tarrytown, NY 10591;
Hudson Hills Golf Course, 400 Croton Dam Rd, Ossining, NY 10562-1704;
Hudson Meridian Construction Corp, 61 Broadway 7th Floor, New York, NY 10006;
Hudson River Healthcare, 1037 Main St, Ste C, Peekskill, NY 10566;
Hudson River Park Trust, 353 West St Pier 40 - 2nd Flr New York, NY 10014;
Hudson Scenic Studio, 130 Fernbrook St, Yonkers, NY 10705-1764;
Hudson Software Corp, 3 W Main St, Elmsford, NY 10523-2460;
Hudson Technologies Inc H Q, 275 N Middletown Rd, Ste 2a, Pearl River, NY 10965;
Hudson Valley Bank, 21 Scarsdale Rd, Yonkers, NY 10707;
Hudson Valley Blood Svc, 525 Executive Blvd # 285, Elmsford, NY 10523-1244;
Hudson Valley Cardiology Group, 1978 Crompond Rd # 202, Cortlandt Manor, NY 10567-4107;
Hudson Valley Hospital Center, 1980 Crompond Rd, Cortlandt Mnr, NY 10567;
Hugh O'kane Electric, 90 White St, New York, NY 10013-3527;
Hugh Wood Inc, 1 Exchange Plz, Fl 24, New York, NY 10006;
Hughes Drywall Construction, 245 Pinesbridge Rd # 1, Ossining, NY 10562-1448;
Hughes Hubbard And Reed Llp, 1 Battery Park Plz, Fl 12, New York, NY 10004;
Huicatao Corp, 72 Sharrot Avenue, Unit H Staten Island, NY 10309;
Hullstrung And Dilillo Physical, 12 E 46th St, Fl 8, New York, NY 10017;
Human Condition Safety Inc, 61 Broadway # 31, New York, NY 10006-2803;
Human Development Svc-Wstchstr, 930 Mamaroneck Ave # 1, Mamaroneck, NY 10543-1676;
Human Music & Sound Design, 27 W 20th St # 801, New York, NY 10011-3726;




                                          42
  Case 1:21-cv-02194 Document 1-1 Filed 04/21/21 Page 26 of 26 PageID #: 43




Human Rights First, 333 7th Ave, Fl 13, New York, NY 10001;
Humanscale Corporation, 1114 Avenue Of The Americas, Fl 15a, New York, NY 10036;
Humble Chic NY LLC, 545 8th Ave # 22nb, New York, NY 10018-2548;
Hundred Year Assn, Po Box 3966, New York, NY 10163-3966;
Hunkamania Male Dancers, 248 W 14th St # 1, New York, NY 10011-7243;
Hunter Aerospace Inc, 14630 60th Ave, Flushing, NY 11355-5428;
Hunter Ambulette-Ambulance, Inc, 40 Sheridan Blvd, Inwood, NY 11096;
Hunter College-Research Admin, 695 Park Ave, New York, NY 10065;
Hunter Douglas Inc., 1 Blue Hill Plz, Ste 1569, Pearl River, NY 10965;
Hunter Roberts Construction Group, 55 Water St 51st Floor, New York, NY 10041-0004;
Hunter Sportsplex, 695 Park Ave, New York, NY 10065-5024;
Hunts Point Multi Svc, 754 E 151st St, Bronx, NY 10455-3267;
Hurlburt Heating Plumbing & Electric, 1227 E Prospect St Durand, Wi 54736;
Hush, 2 Beaver Pond Ct, Stony Point, NY 10980;
Huson International Media, 625 Broadway # 3fl, New York, NY 10012-2611;
Hutton Solomon, 1430 Broadway, Rm 1802, New York, NY 10018;
Huxley Associates, 330 Hudson St # 3, New York, NY 10013-1046;
Hvb America Inc, 150 E 42nd St, Fl 32, New York, NY 10017;
Hvb Construction Inc, 144 Route 17m Harriman, NY 10926;
Hyatt Hotels/Grand Hyatt New York, 109 E 42nd St, Fl Lev3, New York, NY 10017;
Hyatt Leader Ltd, 622 3rd Ave # 3402, New York, NY 10017-6899;
Hydro-Marine Construcion Company, Inc., 1345 Route 38, Hainesport, NJ 08036-2728;
Hydronic Concepts, 1776 Broadway # 706, New York, NY 10019-2018;
Hylan Datacom & Electrical Inc, 1150 South Ave # 304, Staten Island, NY 10314-3404;
Hyperlink Inc, 35 S West St, Mt Vernon, NY 10550-1712;
Hypo Vereins Bank, 150 E 42nd St, Fl 32, New York, NY 10017;
Hytorc, 23 Lenox Ave, Congers, NY 10920;




                                           43
